--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version


LOAN AGREEMENT


THIS LOAN AGREEMENT, dated as of March 29, 2017 (this “Agreement”), is between
SHARPS COMPLIANCE, INC. OF TEXAS, a Texas corporation d/b/a Sharps Compliance,
Inc. (“Borrower”), and [REDACTED], a [REDACTED] state chartered bank (“Lender”).


R E C I T A L S:


Borrower has requested that Lender extend credit to Borrower in the form of a
revolving line of credit in the amount of $6,000,000.00 and a guidance line in
the amount of $8,000,000.00. Lender is willing to make such extensions of credit
to Borrower upon the terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:


ARTICLE I
Definitions


Section 1.1          Definitions. As used in this Agreement, the following terms
have the following meanings:


“Account Debtor” shall mean an Account Debtor as defined in the Uniform
Commercial Code, as in effect in the State of Texas.


“Accounts” means all accounts of Borrower held at Lender.


“Acquired Person” shall have the meaning given to such term in Section 9.3(a).


“Acquisition” shall have the meaning given to such term in Section 9.3(a).


“Adjusted LIBOR Rate” shall mean a rate per annum equal to the greater of (a)
the sum of (i) the LIBOR Rate Margin and (ii) the One Month ICE LIBOR, and (b)
zero percent (0.0%).


“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls or is controlled by or is under common control with such
Person, including, (a) any Person which beneficially owns or holds ten percent
(10%) or more of any class of voting stock of such Person or ten percent (10%)
or more of the Equity Interests in such Person, (b) any Person of which such
Person beneficially owns or holds ten percent (10%) or more of any class of
voting shares or in which such Person beneficially owns or holds ten percent
(10%) or more of the Equity Interests in such Person, and (c) any officer or
director of such Person.


“Authorized Representative” means any officer or employee of Borrower who has
been designated in writing by Borrower to Lender to be an Authorized
Representative.
 
1

--------------------------------------------------------------------------------

“Borrower” means Sharps Compliance, Inc. of Texas, a Texas corporation.


“Borrowing Base” means, at any particular time, an amount equal to the sum of
(a) eighty percent (80%) of Eligible Accounts, plus (b) the lesser of (i) fifty
percent (50%) of Eligible Inventory, and (ii) $3,000,000.00.


“Borrowing Base Certificate” means a certificate in the form of Exhibit H, fully
completed and executed by a Responsible Officer of Borrower.


“Business Day” shall mean (i) any day on which Lender is open for commercial
banking business in Houston, Texas, and (ii) in respect of any determination
relevant to any interest rate provided in the Notes, any such day that is also a
day on which tradings are conducted in the London interbank Eurodollar market.


“Capitalized Lease Obligations” means, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations, in
accordance with GAAP, are required to be classified and accounted for as a
capital lease on a balance sheet of any such Person.


“Cash Flow Leverage Ratio” means for Parent and its Subsidiaries, on a
consolidated basis, as of any date (a) Net Debt, divided by (b) EBITDA for the
period ended as of such date.


“Change in Law” means (a) the adoption or introduction of any law, rule, treaty
or regulation after the date of this Agreement, (b) any change in any law, rule,
treaty or regulation or in the interpretation, administration, implementation or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
after the date of this Agreement, (c) the issuance, making or implementation by
any Governmental Authority of any interpretation, administration, request,
regulation, guideline, or directive (whether or not having the force of law),
including any risk-based capital guidelines, or (d) compliance by a Lender (or
its parent) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority, central bank or comparable agency
made or issued after the date of this Agreement; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines, directives,
rules or regulations thereunder or issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or  the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued and shall be deemed to
have gone into effect and adopted after the date of this Agreement.


“Claims” has the meaning set forth in Section 12.2.


“Closing Date” means the date on which this Agreement has been executed and
delivered by the parties hereto and the conditions set forth in Section 6.1 have
been satisfied.


“Collateral” has the meaning specified in Section 5.1.


“Collateral Access Agreement” shall mean a landlord waiver, subordination,
bailee letter, or acknowledgement agreement of any lessor, warehouseman,
processor, consignee, or other Person in possession of, having a Lien upon, or
having rights or interests in the Collateral, in each case, in form and
substance satisfactory to Lender.
 
2

--------------------------------------------------------------------------------

“Commitment” means the obligation of Lender to make Revolving Advances and issue
Letters of Credit hereunder in an aggregate principal amount at any time
outstanding up to but not exceeding $6,000,000.00, as such amount may be reduced
pursuant to Section 2.8 or otherwise.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1 et seq.),
as amended from time to time, and any successor statute.


“Compliance Certificate” means a certificate in the form of Exhibit I, fully
completed and executed by Borrower and Parent.


“Credit Parties” means Borrower and Guarantors.


“Debt” means for any Person (a) all indebtedness, whether or not represented by
bonds, debentures, notes, securities or other evidences of indebtedness, for the
repayment of money borrowed, including, with respect to Borrower, the
indebtedness evidenced by the Notes, the Letter of Credit Liabilities and all
other indebtedness of Borrower to Lender, (b) indebtedness and obligations
arising in connection with Rate Management Transactions, (c) all indebtedness
representing deferred payment of the purchase price of property or assets, (d)
Capitalized Lease Obligations, (e) all indebtedness under guaranties,
endorsements, assumptions or other contingent obligations, in respect of, or to
purchase or otherwise acquire, indebtedness of others, (f) all indebtedness
secured by a Lien  existing on property owned, subject to such Lien, whether or
not the indebtedness secured thereby shall have been assumed by the owner
thereof, and (g) any obligation to redeem or repurchase any of such Person’s
capital stock, partnership or membership interests or other ownership interests
as applicable.


“Debt Service Coverage Ratio” means for Parent and its Subsidiaries, on a
consolidated basis, as of any date (a) EBITDA for the period ended as of such
date, divided by (b) the sum of (i) Principal Payments Scheduled for the period
ended as of such date, plus (ii) Interest Expense for the period ended as of
such date.


“Default Rate” means the lesser of (a) with respect to any Note, the sum of the
stated rate to be borne by such Note plus five percent (5.0%) or (b) the Maximum
Rate.


“Distribution” means, for any Person, (a) any distribution, dividend or any
other payment or distribution (in cash, property or obligations) made by such
Person on account of its Equity Interests, (b) any redemption, purchase,
retirement or other acquisition by such Person of any of its Equity Interests,
or (c) the establishment of any fund for any such distribution, dividend,
payment or acquisition.


“Dollar,” “Dollars” and “$” means currency of the United States of America which
is at the time of  payment legal tender for the payment of public and private
debts in the United States of America.


“Domestic Person” means a Person that is a citizen of or organized under the
laws of the United States or any State thereof or under the laws of the District
of Columbia.


“Domestic Subsidiary” means any Subsidiary of Borrower, whether presently or
hereafter created or existing, that is organized and existing under the laws of
the United States or any state or commonwealth thereof or under the laws of the
District of Columbia; provided that if such Subsidiary does not exist on the
date of this Agreement, Borrower and such Subsidiary shall satisfy the
provisions of Section 9.4 with respect to such Subsidiary.
 
3

--------------------------------------------------------------------------------

“EBITDA” means for Parent and its Subsidiaries, on a consolidated basis for any
period, the sum of (a) Net Income for such period, plus (b) without duplication
and to the extent deducted in determining such Net Income (i) Interest Expense
for such period, plus (ii) Income Tax Expense for such period, plus (iii)
depreciation and amortization for such period, plus (iv) all other non-cash
and/or non-recurring expenses subject to approval of Lender, less (v) all other
non-cash and/or non-recurring income. Non-cash and/or non-recurring expenses
include, among other items, one-time acquisition costs, including legal fees,
investment banker fees, accounting fees and recording fees. For the avoidance of
doubt, EBITDA shall include all historical cash flow for such period of any
acquired entity that becomes a Subsidiary during such period.


“Eligible Accounts” shall mean “Accounts” (as that term is defined in the Texas
Uniform Commercial Code) owned by Borrower subject to a first security interest
in favor of Lender that are acceptable and approved by Lender from time to time
as accounts eligible to be used as a basis for an advance to Borrower under the
Line of Credit.  Without limiting Lender’s discretion to deem an account
unacceptable, the following shall not be an Eligible Account: (i) any account
which has remained unpaid for more than 90 days from the date of invoice, (ii)
all accounts due from any particular Account Debtor when that portion of the
Account Debtor’s which has remained unpaid for more than 90 days from the date
of invoice exceeds 10% of the total amount outstanding from that particular
account debt, unless approved by Lender,  (iii) any account subject to a set off
or disputed by the Account Debtor of the account, (iv) any account with respect
to which Borrower has extended the time for payment without the consent of
Lender, (v) any account owed by an Account Debtor who is not located within the
United States within the meaning of the Texas Uniform Commercial Code or which
is not organized under the laws of the United States, unless secured by an
acceptable letter of credit subject to a first security interest in favor of
Lender, (vi) any account which is owed by any parent, subsidiary, affiliate,
related company or shareholder of Borrower, (vii) any account due from the
United States or any agency thereof, (viii) any account in which Borrower owes
or will owe any obligation to the Account Debtor of such account, (ix) any
account which separately or aggregated with other account(s) represents a
relatively large concentration to one company, typically greater than 20% of
total accounts unless approved by Lender; (x) any account due on consigned
goods, and (xi) any account arising from retainage(s) against billing(s); and
(xii) any account due arising out of a bonded contract or any other contract
which could create, or result in the creation of a lien on such account.
Notwithstanding the foregoing, Eligible Accounts shall include (a) Accounts not
to exceed $500,000.00 at any time that are owed by the United States of America
or any department, agency or instrumentality thereof (the “Government
Receivables”) and for which the Federal Assignment of Claims Act shall have been
complied with; and (b) Accounts owed by   the following entities:[REDACTED];
provided, however, that such Accounts shall not exceed thirty percent (30%) of
the Borrowing Base. Upon the request of Lender and each time that Borrower
requests an advance on the Line of Credit Loan, Borrower shall furnish Lender a
certificate in such form as Lender may require along with a current aging of
accounts evidencing the amounts owed thereon and the parties liable thereon.


“Eligible Contract Participant” shall have the meaning given to such term in the
Commodity Exchange Act and the regulations thereunder.


“Eligible Inventory” shall mean Inventory of a Credit Party which is acceptable
to Lender in its sole discretion determined in good faith for lending purposes. 
Without limiting Lender’s discretion, Lender shall, in general, consider
Inventory to be Eligible Inventory if it meets, and so long as it continues to
meet, the following requirements:


(i)          it is owned by a Credit Party, such Credit Party has the right to
subject it to a security interest in favor of Lender and it is subject to a
first priority perfected security interest in favor of Lender and to no other
claim, lien, security interest or encumbrance whatsoever;
 
4

--------------------------------------------------------------------------------

(ii)         it is located on one of the premises of a Credit Party listed on
Schedule 1.1 (or other locations of which Lender has been advised in writing
pursuant to the terms hereof) such locations are within the United States and
are acceptable to Lender, and it is not in transit;


(iii)        if held for sale or lease or furnishing under contracts of service,
it is (except as Lender may otherwise consent in writing) new and unused and
free from defects which would, in Lender’s sole determination determined in good
faith, affect its market value;


(iv)       it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless Lender has given its prior written approval and the Credit
Party has caused any such bailee, consignee, warehouseman, processor or similar
party to issue and deliver to Lender, in form and substance acceptable to
Lender, such Uniform Commercial Code financing statements, warehouse receipts,
waivers and other documents as Lender shall require;


(v)        it is produced in compliance with the Fair Labor Standards Act and is
not subject to the “hot goods” provisions contained in 29 USC 215(a)(i), and
otherwise complies in all material respects with all standards imposed by any
applicable governmental entity having authority over the disposition,
manufacture or use of that Inventory;


(vi)       Lender has determined in good faith, in accordance with Lender’s
customary business practices, that it is not unacceptable due to age, type,
category or quantity;


(vii)      it is not Inventory (A) with respect to which any of the
representations and warranties contained in this Agreement are untrue; or (B)
which violates any of the covenants of Credit Parties contained in this
Agreement; and


(viii)     it is valued at the lower of (A) the cost of each item of Inventory,
or (B) its market value.


“Environmental” means Sharps Environmental Services, Inc., a Delaware
corporation d/b/a Sharps Environmental Services of Texas, Inc.


“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or any Governmental Authority, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances, including, without limitation, the following federal laws: the
Resource Conservation Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Superfund Amendments and Reauthorization
Act, the Toxic Substances Control Act, the Hazardous Materials Transportation
Act, the Clean Air Act, and the Clean Water Act.


“Equity Interests” means with respect to any Person, the shares, interests,
participations, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.
 
5

--------------------------------------------------------------------------------

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to an employee
benefit (“Plan”) (other than an event for which the 30-day notice period is
waived); (ii) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by Borrower or Loan Party
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the receipt by Borrower or any Loan Party from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by Borrower or any Loan Party of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(vii) the receipt by Borrower or any Loan Party of any notice, or the receipt by
any multiemployer plan, as defined in ERISA, from Borrower or any Loan Party of
any notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.


“Event of Default” has the meaning specified in Section 11.1.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Agreement of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Guarantor’s
failure for any reason to constitute an Eligible Contract Participant at the
time the Guaranty Agreement of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision
thereto), at the time the Guaranty Agreement of such Guarantor becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty Agreement or security interest is
or becomes illegal.


“Field Audits” means audits, verifications and inspections of (a) the
Collateral, (b) the accounting and financial processes and procedures of
Borrower and its Subsidiaries, (c) the financial condition of Borrower and its
Subsidiaries, (d) the books, records and documents of Borrower and its
Subsidiaries, and (e) such other items, documents and matters related to
Borrower and its Subsidiaries as Lender may request or desire, in each case
conducted by a Person (who may be an employee of Lender or who may be
independent) satisfactory to Lender.


“Financial Officer” means the vice president of finance, chief financial
officer, principal accounting officer or treasurer of Borrower or Parent, as
applicable, acceptable to Lender.


“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.


“Government Receivables” shall have the meaning set forth in the definition of
the term “Eligible Accounts”.
 
6

--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation or government, any state or local
government political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.


“Guarantors” means those Domestic Subsidiaries existing on the Closing Date and
all future Domestic Subsidiaries.


“Guaranty Agreement” means a Guaranty Agreement executed by a Domestic
Subsidiary in favor of Lender in substantially the form of Exhibit E, as the
same may be amended, supplemented or modified.


“Hazardous Substance” shall mean any substances or materials (i) that are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants or toxic substances under any applicable Environmental Law, (ii)
that are defined by any applicable Environmental Law as toxic, explosive,
corrosive, ignitable, infectious, radioactive, carcinogenic, mutagenic, or
otherwise hazardous (iii) the presence of which require investigation, removal,
remediation or any other response of any kind under any applicable Environmental
Law or causes or threatens to cause a nuisance upon any property of a Loan Party
or to any adjacent properties or poses or threatens to pose a hazard to the
health or safety of persons on or about any such property, (iv) that consist of
underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance, or (v) that contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or wastes, crude oil, nuclear fuel,
natural gas, synthetic gas, radon gas, radioactive materials, or isotopes.


“Income Tax Expense” means for Parent and its Subsidiaries, on a consolidated
basis for any period, all state and federal income tax expenses for such period,
determined in accordance with GAAP.


“Interest Expense” means for Parent and its Subsidiaries, on a consolidated
basis, for any period, the sum of all interest expense paid or required by its
terms to be paid during such period, as determined in accordance with GAAP.


“Inventory” shall mean inventory as defined in the Uniform Commercial Code, as
in effect in the State of Texas.


“Investment” means any direct or indirect investment in any Person, including
capital contributions to any Person, investments in or the acquisition of debt
securities or Equity Interests of any Person, or any loans, advances, guaranties
or other extensions of credit to any Person.


“Lender” as used herein refers to [REDACTED], a [REDACTED] state chartered bank
doing business as [REDACTED] through its locations in [REDACTED] and doing
business as [REDACTED] through its locations in [REDACTED].


“Letter of Credit” means any letter of credit issued by Lender or any upstream
correspondent bank of Lender for the account of Borrower pursuant to Article II.


“Letter of Credit Application” means Lender’s standard form of letter of credit
application and agreement, as the same may be amended or supplemented.
 
7

--------------------------------------------------------------------------------

“Letter of Credit Liabilities” means, at any time, the aggregate face amount of
all outstanding Letters of Credit.


“LIBOR Margin” shall mean (i) 2.50% (two hundred fifty basis points) per annum
if the Cash Flow Leverage Ratio is less than 2.00 to 1.00, (ii) 2.75% (two
hundred seventy-five basis points) per annum if the Cash Flow Leverage Ratio is
greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00, and (iii)
3.00% (three hundred basis points) per annum if the Cash Flow Leverage Ratio is
greater than or equal to 2.50 to 1.00. The LIBOR Margin will be 2.50% until the
delivery of the first Compliance Certificate related to September 30th, 2017
reporting requirements.


“Lien” means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation, assignment, preference, priority or
other encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or title retention agreement), whether arising
by contract, operation of law or otherwise.


“Liquid Investments” means (a) cash on deposit in a financial institution, (b)
readily marketable direct obligations of the United States of America, (c) fully
insured certificates of deposit with maturities of one (1) year or less from the
date of acquisition of Lender or any commercial bank operating in the United
States having capital and surplus in excess of $100,000,000.00, (d) commercial
paper of a domestic issuer if at the time of purchase such  paper is rated in
one of the two highest rating categories of Standard and Poor’s Corporation or
Moody’s Investors Service, Inc., and (e) investments made through Lender or its
Affiliates and approved by Lender.


“Loan Documents” means this Agreement and all promissory notes, security
agreements, deeds of trust, assignments, letters of credit, guaranties, and
other instruments, documents and agreements executed and delivered pursuant to
or in connection with this Agreement, as such instruments, documents and
agreements may be amended, modified, renewed, extended or supplemented.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Borrower and its
Subsidiaries, taken as a whole, or any Obligated Party and its Subsidiaries,
taken as a whole, (b) the ability of Borrower to pay the Obligations or the
ability of Borrower or any Obligated Party to perform its respective obligations
under this Agreement or any of the other Loan Documents or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents, or the
rights or remedies of Lender hereunder or thereunder.


“Maximum Rate” means the maximum rate of nonusurious interest permitted from day
to day by applicable law, including Chapter 303 of the Texas Finance Code (the
“Code”) (and as the same may be incorporated by reference in other Texas
statutes). To the extent that Chapter 303 of the Code is relevant to Lender for
the purposes of determining the Maximum Rate, Lender may elect to determine such
applicable legal rate pursuant to the “weekly ceiling,” from time to time in
effect, as referred to and defined in Chapter 303 of the Code; subject, however,
to the limitations on such applicable ceiling referred to and defined in the
Code, and further subject to any right Lender may have subsequently, under
applicable law, to change the method of determining the Maximum Rate.


“Merger” shall have the meaning given to such term in Section 9.3(a).


“Net Debt” means, for Parent and its Subsidiaries for any period, the sum of (a)
all outstanding Debt, minus (b) the aggregate cash held by Parent and its
subsidiaries greater than $2,000,000.00.


“Net Income” means, for Parent and its Subsidiaries for any period, the
consolidated net income (or loss) of Parent and its Subsidiaries for such
period, as determined in accordance with GAAP.
 
8

--------------------------------------------------------------------------------

“Notes” means the Revolving Note and the Term Notes.


“Obligated Party” means each Guarantor and any other Person who is or becomes a
party to any agreement pursuant to which such Person guarantees or secures
payment and performance of the Obligations or any part thereof.


“Obligations” means (a) all obligations, indebtedness and liabilities of
Borrower to Lender, now existing or hereafter arising, including, without
limitation, the obligations, indebtedness and liabilities of Borrower under this
Agreement and the other Loan Documents (including, without limitation, all of 
Borrower’s  contingent reimbursement obligations in respect of Letters of
Credit), (b) all indebtedness arising under or with respect to services provided
by Lender to Borrower including treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services), commercial
credit cards and stored value cards, (c) all indemnification obligations of
Borrower and the Obligated Parties, or any of the foregoing, to Lender arising
under the Loan Documents, (d) all interest accruing on any of the foregoing
items and all attorneys’ fees and other expenses incurred in the enforcement or
collection thereof and (e) all Rate Management Transaction Obligations.
Notwithstanding the foregoing, the definition of “Obligations” shall not create
any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.


“One Month ICE LIBOR” shall mean the One Month London InterBank Offered Rate in
U.S. Dollars as calculated and published by the Intercontinental Exchange
Benchmark Administration Ltd. (“ICE,” or the successor thereto if ICE is no
longer making a London Interbank Offered Rate available) and in effect on the
first day of each calendar month. The One Month ICE LIBOR shall be obtained by
Lender from an intermediary rate reporting source such as Bloomberg, L.P. or
other authoritative rate reporting source as selected by Lender, and is based on
an average of interbank offered rates for one month deposits in U.S. Dollars
based on quotes from designated banks in the London market.  The One Month ICE
LIBOR shall be rounded up to the nearest one-eighth (1/8th) of one percent by
Lender to determine the index (the “Index”).  Notwithstanding anything in this
Note to the contrary, if the One Month ICE LIBOR as reported by Bloomberg, L.P
or other rate reporting source is less than zero, then it shall be deemed to be
zero percent (0.0%) and the Index shall be rounded up to one-eighth (1/8th) of
one percent. The Index shall be adjusted on the first day of each calendar
month.  The Index is not necessarily the lowest rate charged by Lender for any
particular class of borrowers or credit extensions.  Borrower understands that
Lender may make loans based on other rates as well. If the Index becomes
unavailable during the term of this Note, Lender may designate a substitute
index by notice to Borrower.  Borrower may obtain the current Index from Lender
upon Borrower’s request. Lender’s determination of the Index shall be conclusive
absent demonstrable error.


“Organizational Documents” means, for any Person, (a) the articles of
incorporation or certificate of formation and bylaws of such Person if such
Person is a corporation, (b) the articles of organization or certificate of
formation and operating agreement or regulations of such Person if such Person
is a limited liability company, (c)  the certificate of limited partnership or
certificate of formation and the limited partnership agreement of such Person if
such Person is a limited partnership, or (d) the documents under which such
Person was created and is governed if such person is not a corporation, limited
liability company or limited partnership.


“Parent” means Sharps Compliance Corp., a Delaware corporation, and its
successors and assigns.
 
9

--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, company, trust, business trust, association,
Governmental Authority or other entity.


“Principal Payments Scheduled” means, for Parent and its Subsidiaries, on a
consolidated basis, for any period, that portion of the Debt of the Parent and
its Subsidiaries which was due to be paid during such period, including, in the
case of Debt consisting of Capitalized Lease Obligations, the amount which was
due to be paid during such period on such Capitalized Lease Obligations.


“Qualified ECP Guarantor” means, in respect of any Rate Management Transaction
Obligation, each Guarantor that at the time the relevant Guaranty Agreement
becomes effective with respect to such Rate Management Transaction Obligation
constitutes an Eligible Contract Participant and can cause another Person to
qualify as an Eligible Contract Participant at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Rate Management Agreement” shall mean any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between any Credit Party and Lender or any
affiliate of Lender, and any schedules, confirmations and documents and other
confirming evidence between the parties confirming transactions thereunder, all
whether now existing or hereafter arising, and in each case as amended, modified
or supplemented from time to time.


“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.


“Rate Management Transaction Obligations” means any and all obligations and
indebtedness, contingent or otherwise, whether now existing or hereafter
arising, of Borrower or any Subsidiary to Lender or any affiliate of Lender,
whether absolute, contingent or otherwise and howsoever and whensoever (whether
now or hereafter) created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under or in connection with (i) any and all Rate Management Agreements, and (ii)
any and all cancellations, buy-backs, reversals, terminations or assignments of
any Rate Management Agreement.


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented.


“Regulatory Change” means, with respect to Lender, any change after the date of
this Agreement in United States federal, state or foreign laws or regulations
(including Regulation D), or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
Lender of or under any United States federal, state or foreign laws or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.
 
10

--------------------------------------------------------------------------------

“Responsible Officer” shall mean with respect to any Credit Party which is an
Entity any of the president, the chief executive officer, the chief operating
officer, the chief financial officer, the treasurer or a vice president or a
manager or managing member or a general partner or managing general partner of
such Credit Party or such other representative of such Credit Party as may be
designated in writing by any one of the foregoing with the consent of Lender;
and, with respect to the financial covenants only, the chief financial officer
or the treasurer of such Credit Party.  Any document delivered in connection
with this Agreement or any of the other Loan Documents that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership or other entity action
on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.


“Revolving Advance” means an advance of funds by Lender to Borrower pursuant to
Article II.


“Revolving Advance Request Form” means a certificate, in substantially the form
of Exhibit F, properly completed and signed by Borrower requesting a Revolving
Advance.


“Revolving Note” means the promissory note executed by Borrower payable to the
order of Lender, in substantially the form of Exhibit A, as the same may be
renewed, extended or modified and all promissory notes executed in renewal,
extension, modification or substitution thereof.


“Sanctions” shall have the meaning given to such term in Section 7.20.


“Security Agreement-Borrower” means the Security Agreement, Pledge and
Collateral Assignment executed by Borrower in favor of Lender in substantially
the form of Exhibit C, as the same may be amended, supplemented or modified from
time to time.


“Security Agreement-Domestic Subsidiary” means a Security Agreement, Pledge and
Collateral Assignment executed by a Domestic Subsidiary in favor of Lender in
substantially the form of Exhibit D, as the same may be amended, supplemented or
modified from time to time.


“Security Agreement-Sharps Compliance” means a Security Agreement, Pledge and
Collateral Assignment executed by Environmental in favor of Lender in
substantially the form of Exhibit J, as the same may be amended, supplemented or
modified from time to time.


“Subordinated Debt” means Debt of Borrower to any Person, the payment of which
has been subordinated to the payment of the Obligations in a manner satisfactory
to Lender and by a document satisfactory to Lender.


“Subsidiary” means, for any Person, a Person of which or in which such Person or
its other Subsidiaries own or control, directly or indirectly, fifty percent
(50%) or more of (a) the combined voting power of all classes having general
voting power under ordinary circumstances to elect a majority of the directors
(if it is a corporation), managers or equivalent body of such Person, (b) the
capital interest or profits interest of such Person, if it is a partnership,
limited liability company, joint venture or similar entity, or (c) the
beneficial interest of such Person, if  it is a trust, association or other
unincorporated association or organization.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
11

--------------------------------------------------------------------------------

“Target Company” means either (a) a Person from which Borrower will acquire all,
or substantially all, of its assets, or (b) a Person in which Borrower will
acquire all the Equity Interest of.


“Term Loan” means the advancing term loan made by Lender to Borrower pursuant to
Article III.


“Term Loan Advance” means an advance of funds by Lender to Borrower pursuant to
Article III. Each Term Loan Advance will be evidenced by a Term Note.


“Term Loan Advance Request Form” means a certificate, in substantially the form
of Exhibit G, properly completed and signed by Borrower requesting a Term Loan
Advance.


“Term Loan Final Advance Date” means March 29, 2019.


“Term Note” means a promissory note executed by Borrower payable to the order of
Lender, in substantially the form of Exhibit B, as the same may be renewed,
extended or modified and all promissory notes executed in renewal, extension,
modification or substitution thereof.


“Term Notes” means, collectively, each Term Note executed by Borrower and
delivered to Lender pursuant to Section 3.2.


“Termination Date” means 11:00 a.m. on March 29, 2019, or such earlier date on
which the Commitment terminates as provided in this Agreement.


“Unmatured Event of Default” means the occurrence of an event or the existence
of a condition which, with the giving of notice or the passage of time would
constitute an Event of Default.


Section 1.2          Other Definitional Provisions.  All definitions contained
in this Agreement are equally applicable to   the singular and plural forms of
the terms defined.  The words “hereof”, “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. Unless otherwise
specified, all Article and Section references pertain to this Agreement.  All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP. Terms used herein that are defined in the Uniform
Commercial Code as adopted by the State of Texas, unless otherwise defined
herein, shall have the meanings specified in the Uniform Commercial Code as
adopted by the State of Texas. In the event that, at any time, Borrower has no
Subsidiaries, all references to the Subsidiaries of Borrower and the
consolidation of certain financial information shall be deemed to be
inapplicable until such time as Borrower has a Subsidiary. Unless otherwise
specified, all references to Subsidiaries herein refer to Subsidiaries of
Borrower. All times of day are Houston, Texas, time.


ARTICLE II
Revolving Advances and Letters of Credit


Section 2.1         Revolving Advances.  Subject to the terms and conditions of
this Agreement, Lender agrees to make one or more Revolving Advances to Borrower
from time to time from the date hereof to and including the Termination Date in
an aggregate principal amount at any time outstanding up to but not exceeding
the Commitment; provided that the aggregate amount of all Revolving Advances at
any time outstanding shall not exceed the lesser of (a) the Commitment minus the
Letter of Credit Liabilities or (b) the Borrowing Base minus the Letter of
Credit Liabilities. Lender shall have no obligation to make any Revolving
Advance if an Event of Default or an Unmatured Event of Default has occurred and
is continuing. Subject to the foregoing limitations, and the other terms and
provisions of this Agreement, Borrower may borrow, repay and reborrow hereunder.
 
12

--------------------------------------------------------------------------------

Section 2.2          The Revolving Note. The obligation of Borrower to repay the
Revolving Advances shall be evidenced by the Revolving Note executed by
Borrower, payable to the order of Lender, in the principal amount of the
Commitment.


Section 2.3          Repayment of Revolving Advances. Borrower shall repay the
unpaid principal amount of all Revolving Advances on the earlier of (a) the
Termination Date or (b) such other dates on which the Revolving Advances are or
may be required to be paid pursuant to this Agreement.


Section 2.4         Interest. The unpaid principal amount of the  Revolving 
Advances  shall  bear  interest  prior  to maturity at a varying rate per annum
equal from day to day to the lesser of (a) the Maximum Rate or (b) the Adjusted
LIBOR Rate, and each change in the rate of interest charged on the Revolving
Advances shall become effective, without notice to Borrower or any Obligated
Party, on the effective date of each change in the One Month ICE LIBOR or the
Maximum Rate, as the case may be; provided, however, if at any time the rate of
interest specified in clause (b) preceding shall exceed the Maximum Rate,
thereby causing the interest on the Revolving Advances to be limited to the
Maximum Rate, then any subsequent reduction in the One Month ICE LIBOR shall not
reduce the rate of interest on the Revolving Advances below the Maximum Rate
until the aggregate amount of interest actually accrued on the Revolving
Advances equals the amount of interest which would have accrued on the Revolving
Advances if the interest rate specified in clause (b) preceding had at all times
been in effect. Accrued and unpaid interest on the Revolving Advances shall be
payable on the first (1st) day of each month commencing on May 1, 2017, and on
the Termination Date. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, at the option of Lender, the outstanding principal
of the Revolving Advances shall bear interest at the Default Rate.


Section 2.5          Requests for Revolving Advances. Borrower shall give Lender
notice of each requested Revolving Advance by delivery to Lender of a Revolving
Advance Request Form executed by an Authorized Representative, properly
completed and containing the information required therein.  Prior to making any
Revolving Advance, Lender may require that Borrower deliver a Borrowing Base
Certificate dated a recent date acceptable to Lender evidencing that the amount
of the outstanding Revolving Advances plus the requested Revolving Advance plus
the Letter of Credit Liabilities is less than the lesser of (a) the Commitment
or (b) the Borrowing Base. Assuming that each Revolving Advance Request Form is
in proper form, if Lender receives a Revolving Advance Request Form prior to
12:00 p.m. on any Business Day, Lender will make the requested Revolving Advance
on the same Business Day, and if Lender receives a Revolving Advance Request
Form at or after 12:00 p.m., Lender will make the requested Revolving Advance on
the next Business Day. Revolving Advance Request Forms may be delivered by
e-mail, scanned PDF or any other electronic method acceptable to Lender.


Section 2.6          Use of Proceeds. The proceeds of Revolving Advances shall
be used for general working capital purposes.


Section 2.7         Mandatory Prepayment.  If at any time the outstanding
principal amount of the Revolving Advances plus the Letter of Credit Liabilities
exceeds the Borrowing Base, Borrower shall immediately prepay the outstanding
Revolving Advances by the amount of the excess plus accrued and unpaid interest
on the amount so prepaid or, if no (or insufficient) Revolving Advances are
outstanding, Borrower shall immediately pledge to Lender cash or cash equivalent
investments in an amount equal to the excess as security for the Letter of
Credit Liabilities.
 
13

--------------------------------------------------------------------------------

Section 2.8          Unused Commitment Fee; Reduction or Termination of
Commitment. Borrower agrees to pay to Lender a commitment fee on the average
daily unused portion of the Commitment, from and including the Closing Date to
and including the Termination Date, at the rate of one-quarter percent (0.25%)
per annum based on a 360 day year and the actual number of days elapsed, payable
quarterly, in arrears, commencing on June 30, 2017, and on the Termination Date.
For the purpose of calculating the commitment fee hereunder, the Commitment
shall be deemed utilized by the amount of all outstanding Revolving Advances and
Letter of Credit Liabilities. Borrower shall have the right at any time to
terminate in whole or from time to time to irrevocably reduce in part the
Commitment upon at least three (3) Business Days prior notice to Lender
specifying the effective date thereof, whether a termination or reduction is
being made, and the amount of any partial reduction; provided, however, the
Commitment shall never be reduced below an amount equal to the Letter of Credit
Liabilities. Simultaneously with giving such notice, Borrower shall prepay the
amount by which the unpaid principal amount of the Revolving Advances plus the
Letter of Credit Liabilities exceeds the Commitment (after giving effect to such
notice) plus accrued and unpaid interest on the principal amount so prepaid. The
Commitment may not be reinstated after it has been terminated or reduced.


Section 2.9          Letters of Credit.  Subject to the terms and conditions of
this Agreement, Lender agrees to issue one or more Letters of Credit for the
account of Borrower in the name of Borrower or in the name of another Credit
Party from time to time from the date hereof to and including the Business Day
prior to the Termination Date; provided, however, that the Letter of Credit
Liabilities shall not at any time exceed the least of (a) $2,000,000.00, (b) the
Commitment minus the outstanding Revolving Advances or (c) the Borrowing Base
minus the outstanding Revolving Advances. Each Letter of  Credit shall (a) have
an expiration date (i) which is not later than three hundred sixty-five (365)
days following the date of issuance of such Letter of Credit, and (ii) which is
at least ten (10) days prior to the Termination Date, provided, however, that at
the sole discretion of Lender, Letters of Credit may extend beyond the
Termination Date, subject to Section 2.15, (b) be payable in Dollars, (c)
support a transaction that is entered into in the ordinary course of a Credit
Party’s business, and (d) otherwise be satisfactory in form and substance to
Lender. No Letter of Credit shall require any payment by Lender to the
beneficiary thereunder pursuant to a drawing prior to the third Business Day
following presentment of a draft and any related documents to Lender. Lender
shall have no obligation to issue any Letter of Credit if an Event of Default or
Unmatured Event of Default has occurred and is continuing. Borrower acknowledges
that notwithstanding if Lender or an upstream correspondent of Lender issues a
Letter of Credit, such Letter of Credit (a) is a Letter of Credit hereunder, (b)
constitutes Letter of Credit Liabilities hereunder, and (c) is an obligation
owed to Lender and secured by the Loan Documents.


Section 2.10        Procedure for Issuing Letters of Credit.  Each Letter of
Credit shall be issued upon receipt by    Lender of written notice from an
Authorized Representative requesting the issuance of such Letter of Credit,
which notice shall be received by Lender at least three (3) Business Days prior
to the requested date of issuance of such Letter of Credit. Such notice shall be
accompanied by a Letter of Credit Application as then in effect and such other
documents and instruments as Lender may require. Such notice and application
(both front and back sides) may be sent by e-mail, scanned PDF or any other
electronic method acceptable to Lender. Each request for a Letter of Credit
shall constitute a representation by Borrower to Lender as to each of the
matters set forth in the Borrowing Base Certificate, including representations
that (a) the sum of (i) the outstanding Revolving Advances plus (ii) the Letter
of Credit Liabilities plus (iii) the face amount of the requested Letter of
Credit does not exceed the lesser of the Borrowing Base or the Commitment and
(b) no Event of Default or Unmatured Event of Default exists. Prior to issuing
any Letter of Credit, Lender may request  a  Borrowing  Base Certificate from
Borrower dated of a recent date acceptable to Lender evidencing that the
statements contained in the preceding sentence are correct. Borrower agrees to
be bound by all the terms and provisions contained in the Letter of Credit
Applications executed by Borrower in connection with the issuance of Letters of
Credit.


Section 2.11       Payments Constitute Revolving Advances. Each payment by
Lender pursuant to a drawing under a Letter of Credit shall constitute and be
deemed a Revolving Advance by Lender to Borrower under the Revolving Note and
this Agreement as of the day and time such payment is made by Lender and in the
amount of such payment.
 
14

--------------------------------------------------------------------------------

Section 2.12        Letter of Credit Fees.  Borrower shall pay to Lender a
letter of credit fee with respect to each Letter of Credit. Such Letter of
Credit fee shall be payable on the date such Letter of Credit is issued in an
amount equal to one and one-half percent (1.50%) per annum of the stated amount
of such Letter of Credit for the period during which such Letter of Credit will
remain outstanding based on a 360 day year and the actual number of days to
elapse. In addition, Borrower shall pay to Lender (a) at the time of issuance of
any Letter of Credit, all out-of-pocket costs incurred by Lender in connection
with the issuance of such Letter of Credit, (b) upon the payment of any Letter
of Credit, all applicable payment fees, and (c) upon the amendment (including
the extension) of any Letter of Credit, all applicable amendment fees.


Section 2.13       Obligations Absolute. The obligations of Borrower under this
Agreement and the other Loan Documents, including without limitation the
obligation of Borrower to reimburse Lender for payment of drawings under any
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the other
Loan Documents under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit or any other Loan Document, (b) the
existence of any claim, set-off, counterclaim, defense or other rights which
Borrower, any Obligated Party or any other Person may have at any time against
any beneficiary of any Letter  of Credit, Lender or any other Person, whether in
connection with this Agreement or any other Loan Document or any unrelated
transaction, (c) if any statement, draft or other document presented under any
Letter of Credit proves to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein is untrue or inaccurate in any respect
whatsoever, (d) payment by Lender under any Letter of Credit against
presentation of a draft or other document which does not comply with the terms
of such Letter of Credit in a manner which is not material, (e) any amendment or
waiver of, or any consent to departure from, any Loan Document or (f) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.


Section 2.14        Limitation of Liability.  Borrower assumes all risks of the
acts or omissions of any beneficiary of   any Letter of Credit with respect to
its use of such Letter of Credit. Neither Lender or any of its officers,
employees or directors shall have any responsibility or liability to Borrower or
any other Person for (a) the failure of any draft to bear any reference or
adequate reference to any Letter of Credit, or the failure of any documents to
accompany any  draft  at negotiation, or the failure of any Person to surrender
or to take up any Letter of Credit or to send documents apart from drafts as
required by the terms of any Letter of Credit, or the failure of any Person to
note the amount of any instrument on any Letter of Credit, each of which
requirements, if contained in any Letter of Credit itself, it is agreed may be
waived by Lender, (b) errors, omissions, interruptions or delays in transmission
or delivery of any messages, (c) the validity, sufficiency or genuineness of any
draft or other document, or any endorsement thereon, even if any such draft,
document or endorsement should in fact prove to be in any and all respects
invalid, insufficient, fraudulent or forged or any statement therein is untrue
or inaccurate in any respect, (d) payment by Lender to the beneficiary of any
Letter of Credit against presentation of any draft or other document that does
not comply with the terms of the Letter of Credit in a respect which is not
material or (e) any other circumstance whatsoever in making or failing to make
any payment under a Letter of Credit. Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary. Notwithstanding the
foregoing, Lender shall be liable to Borrower to the extent of any direct, but
not consequential, damages suffered by Borrower which Borrower proves in a final
nonappealable judgment were caused by (ii) Lender’s willful misconduct or gross
negligence in determining whether documents presented under any Letter of Credit
complied with the terms thereof or (ii) Lender’s willful failure to pay under
any Letter of Credit after presentation to it of documents strictly complying
with the terms and conditions of such Letter of Credit.
 
15

--------------------------------------------------------------------------------

Section 2.15        Cash Deposit Prior to Termination Date. If Letters of Credit
are to be outstanding after the Termination Date, not later than five (5)
Business Days prior to the Termination Date, Borrower will deposit with Lender
cash or pledge to Lender (in any manner satisfactory to Lender) cash equivalent
investments or other collateral acceptable to Lender, or a combination thereof,
in an amount equal to the sum of the face amounts of the Letters of Credit which
will remain outstanding after the Termination Date.


ARTICLE III
Term Loan


Section 3.1          Term Loan.  Subject to the terms and conditions of this
Agreement, Lender agrees to make one or more Term Loan Advances to Borrower from
time to time from the Closing Date to and including the Term Loan Final Advance
Date in an aggregate principal amount up to but not exceeding $8,000,000.00;
provided that (a) no Term Loan Advance shall exceed seventy-five percent (75%)
of the purchase price of the Target Company’s assets or of the Target Company to
be acquired with the proceeds of such Term Loan Advance, and (b) Lender shall
have no obligation to make any Term Loan Advance if an Event of Default or
Unmatured Event of Default has occurred and is continuing. Borrower may not
reborrow any portion of the Term Loan which is paid hereunder.


Section 3.2         The Term Notes. Prior to funding any Term Loan Advance,
Borrower shall execute and deliver to Lender a Term Note in the principal amount
of such Term Loan Advance. Upon the delivery of a Term Note, the principal
amount of such Term Loan Advance represented by a Term Note shall be outstanding
under (and paid in accordance with) such instrument.


Section 3.3          Interest. The unpaid principal amount of the Term Loan
(and, therefore, each Term Note) shall bear interest prior to maturity at a
varying rate per annum equal from day to day to the lesser of (a) the Maximum
Rate or (b) the Adjusted LIBOR Rate, and each change in the rate of interest
charged on the Term Loan shall become effective, without notice to Borrower or
any Obligated Party, on the effective date of each change in the One Month ICE
LIBOR or the Maximum Rate, as the case may be; provided, however, if at any time
the rate of  interest specified in clause (b) preceding shall exceed the Maximum
Rate, thereby causing the interest on the Term Loan to  be limited to the
Maximum Rate, then any subsequent reduction in the One Month ICE LIBOR shall not
reduce the rate of interest on the Term Loan below the Maximum Rate until the
aggregate amount of interest actually accrued on the Term Loan equals the
aggregate amount of interest which would have accrued on the Term Loan if the
interest rate specified in clause (b) preceding had at all times been in effect.
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, at the option of Lender, the outstanding principal of the Term Loan
shall bear interest at the Default Rate.


Section 3.4          Repayment of Principal and Interest.  The principal of and
interest on each Term Note shall be due and payable by Borrower as follows:


Monthly installments each in a principal amount sufficient to amortize the
original principal amount of such Term Loan Advance (and, therefore, such Term
Note), over a five (5) year period in approximately equal payments (“straight
line amortization”), plus accrued and unpaid interest, shall be due and payable
on the first (1st) day of each month, commencing on the first (1st) day of the
month which occurs one (1) month after the date of such Term Loan Advance (and,
therefore, such Term Note); provided that the last installment shall be in an
amount equal to all outstanding principal of such Term Loan Advance and all
accrued interest thereon.
 
16

--------------------------------------------------------------------------------

Section 3.5          Requests for Term Loan Advances.  Borrower shall request
each Term Loan Advance by delivering to Lender (a) a Term Loan Advance Request
Form stating (i) the amount of the Term Loan Advance, and (ii) the date on which
Borrower desires that the Term Loan Advance be funded, (b) a Term Note in the
original principal amount of such Tem Loan Advance, (c) evidence of insurance
which satisfies the provisions of Section 8.5 hereof, (d) an executed copy of
the purchase agreement executed in connection with the related acquisition, (e)
pro-forma financial statements illustrating the combined financial position of
the Borrower, the Guarantors, and the Target Company, (f) a quality of earnings
report for the Target Company from a reputable accounting firm, (g) evidence
satisfactory to Lender of pro-forma compliance with all covenants of the Loan
Documents, and (h) all documentation reasonably satisfactory to Lender showing
the purchase price of the assets or equity of the Target Company to be acquired.
Term Loan Advance Request Forms may be delivered by e-mail, scanned PDF or any
other electronic method acceptable to Lender.


Section 3.6          Use of Proceeds. The proceeds of the Term Loan shall be
used to finance the acquisition of all, or substantially all, of the assets of
Target Companies or all the Equity Interests of Target Companies.


Section 3.7          Unused Fee.  Borrower agrees to pay to Lender a commitment
fee on the average daily unused portion of Term Loan, from and including the
Closing Date to and including the Term Loan Final Advance Date, at the rate of
one-quarter percent (0.25%) per annum based on a 360 day year and the actual
number of days elapsed, payable quarterly, in arrears, commencing on June 30,
2017, and on the Term Loan Final Advance Date. For the purpose of calculating
the commitment fee hereunder as of any date, the Term Loan shall be deemed
utilized by the amount of all Term Loan Advances which have been funded
hereunder as of such date.


ARTICLE IV
Payments


Section 4.1          Method of Payment. All payments of principal, interest and
other amounts to be made by Borrower under this Agreement, the Notes or any
other Loan Documents shall be made to Lender at its designated office, without
setoff, deduction or counterclaim in immediately available funds.  Whenever any
payment under this Agreement, the Notes or any other Loan Document shall be
stated to be due on a day that is not a Business Day, such payment may be made
on the next Business Day, and interest shall continue to accrue during such
extension.


Section 4.2          Voluntary Prepayment.  Borrower may prepay the Notes in
whole at any time or from time to time   in part without premium or penalty, but
with accrued interest to the date of prepayment on the amount so prepaid;
provided, however, that any prepayments of principal of any Term Note shall be
applied to the principal installments due on such Term Note in inverse order of
their maturities.


Section 4.3          Computation of Interest.  Interest on the indebtedness
evidenced by the Notes shall be computed on the basis of a year of 360 days and
the actual number of days elapsed, unless such calculation would result in a
usurious rate, in which case interest shall be calculated on the basis of a year
of 365 or 366 days, as the case may be.
 
17

--------------------------------------------------------------------------------

Section 4.4         Additional Costs in Respect of Letters of Credit.  If as a
result of any Regulatory Change there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit or similar requirement against or
with respect to or measured by reference to Letters of Credit issued or to be
issued hereunder or Lender’s commitment to issue Letters of Credit hereunder,
and the result shall be to increase the cost to Lender of issuing or maintaining
any Letter of Credit or its commitment to issue Letters of Credit hereunder or
reduce any amount receivable by Lender hereunder in respect of any Letter of
Credit (which increase in cost or reduction in amount receivable, shall be the
result of Lender’s reasonable allocation of the aggregate of such increases or
reductions resulting from such event), then, upon demand by Lender, Borrower
agrees  to pay to Lender from time to time as specified by Lender, such
additional amounts as shall be sufficient to compensate Lender for such
increased costs or reductions in amount. A statement as to such increased costs
or reductions in amount incurred by Lender, submitted by Lender to Borrower,
shall be conclusive as to the amount thereof, provided that the determination
thereof is made on a reasonable basis.


Section 4.5         Capital Adequacy.  If after the date hereof, Lender shall
have determined that a Change in Law has  or would have the effect of reducing
the rate of return on Lender’s (or its parent’s) capital as a consequence of its
obligations hereunder or the transactions contemplated hereby to a level below
that which Lender (or its parent) could have achieved but for such Change in Law
(taking into consideration Lender’s policies with respect to capital adequacy)
by an amount deemed by Lender to be material, then from time to time, within ten
(10) Business Days after demand by Lender, Borrower shall pay to Lender such
additional amount or amounts as will compensate Lender (or its parent) for such
reduction. A certificate of Lender claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive, provided that the determination thereof is made on a reasonable
basis. In determining such amount or amounts, Lender may use any reasonable
averaging and attribution methods.


ARTICLE V
Collateral


Section 5.1          Collateral. To secure full and complete payment and
performance of the Obligations, Borrower shall execute and deliver or cause to
be executed and delivered the documents described below covering the property
and collateral described therein and in this Section 5.1 (which, together with
any other property and collateral which may now or hereafter secure the
Obligations or any part thereof, is sometimes herein called the “Collateral”):


(a)        Pursuant to the Security Agreement-Borrower, Borrower shall grant to
Lender a first priority security interest in (i) all of its accounts (including
without limitation, all healthcare insurance receivables), accounts receivable,
inventory (including, without limitation, returned or repossessed goods),
equipment (including, without limitation, all motor vehicles), machinery,
fixtures, chattel paper (including, without limitation, electronic chattel
paper), documents, instruments, deposit accounts, investment property, money,
cash or cash equivalents, supporting obligations, letter of credit rights,
general intangibles (including, without limitation, all payment intangibles) and
all its other personal property, whether now owned or hereafter acquired, and
all products and proceeds thereof, and (ii) all its ownership interests of,
among other Persons, its directly owned Domestic Subsidiaries.


(b)        Pursuant to a Security Agreement-Domestic Subsidiary, each Domestic
Subsidiary shall grant to Lender a first priority security interest in (i) all
of its accounts (including without limitation, all healthcare insurance
receivables), accounts receivable, inventory (including, without limitation,
returned or repossessed goods), equipment (including, without limitation, all
motor vehicles), machinery, fixtures, chattel paper (including, without
limitation, electronic chattel paper), documents, instruments, deposit accounts,
investment property, money, cash or cash equivalents, supporting obligations,
letter of credit rights, general intangibles (including, without limitation, all
payment intangibles) and all its other personal property, whether now owned or
hereafter acquired, and all products and proceeds thereof, and (ii) all its
ownership interests of, among other Persons, its directly owned Domestic
Subsidiaries.
 
18

--------------------------------------------------------------------------------

(c)         Borrower shall execute and cause to be executed such further
documents and instruments as Lender, in its sole discretion, deems necessary or
desirable to evidence and perfect its liens and security interests in the
Collateral. Borrower authorizes, directs and permits Lender to file Uniform
Commercial Code financing statements with respect to the Collateral in such
jurisdictions as Lender may desire.


Section 5.2          Setoff. Upon the occurrence of an Event of Default, Lender
shall have the right to set off and apply against the Obligations in such a
manner as Lender may determine, at any time and without notice to Borrower or
any Obligated Party, any and all deposits (general or special, time or demand,
provisional or final) or other sums at any time credited by or owing from Lender
to Borrower whether or not the Obligations are then due. As further security for
the Obligations, Borrower hereby grants to Lender a security interest in all
money, instruments and other property of Borrower now or hereafter held by
Lender. In addition to Lender’s right of setoff and as further security for the
Obligations, Borrower hereby grants to Lender a security interest in all
deposits (general or special, time or demand, provisional or final) of Borrower
now or hereafter maintained at Lender, all deposit accounts and other accounts
of Borrower now or hereafter maintained with or held by Lender and all other
sums at any time credited by or owing from Lender to Borrower. The rights and
remedies of Lender hereunder are in addition to other rights and remedies
(including, without limitation, to the rights of setoff) which Lender may have.


Section 5.3          Guaranty Agreements. Guarantors shall unconditionally and
irrevocably guarantee payment and performance of the Obligations as provided in
the respective Guaranty Agreements by execution and delivery of the Guaranty
Agreements, respectively. Notwithstanding the foregoing, amounts received from
any Guarantor, if such Guarantor is not an Eligible Contract Participant, shall
not be applied to any Obligations that are Excluded Swap Obligations.


Section 5.4          Landlord Waivers.  Borrower shall, or shall cause the
applicable Credit Party to, cause each landlord of real property leased by a
Credit Party to execute and deliver Collateral Access Agreements and any other
instruments satisfactory in form and substance to Lender by which such landlord
waives its rights, if any, in the Collateral. Borrower agrees to promptly
deliver to Lender, or cause to be delivered to Lender, (i) Collateral Access
Agreements executed by the owner of the property leased by Borrower known as
9220 Kirby Drive, Suite 500, Houston, Texas 77054; and 2730 Reed Road, Houston,
Texas 77051 on or before April 30, 2017, and (ii) for leases entered into after
the Closing Date, within five (5) Business Days of such Credit Party entering
into such lease.


ARTICLE VI
Conditions Precedent


Section 6.1          Initial Extension of Credit.  The obligation of Lender to
make the initial Revolving Advance, issue   the initial Letter of Credit or make
the initial Term Loan Advance is subject to the condition precedent that prior
thereto Lender shall have received all of the documents set forth below in form
and substance satisfactory to Lender.


(a)        Certificate. A certificate of the Secretary or another officer of
Borrower acceptable to Lender certifying (i) resolutions of the board of
directors of Borrower which authorize the execution, delivery and performance by
Borrower of this Agreement and the other Loan Documents to which Borrower is or
is to be a party and (ii) the names of the officers of Borrower authorized to
sign this Agreement and each of the other Loan Documents to which Borrower is or
is to be a party together with specimen signatures of such officers.
 
19

--------------------------------------------------------------------------------

(b)        Organizational Documents. The Organizational Documents of Borrower
certified by the Secretary or another officer of Borrower acceptable to Lender.


(c)        Governmental Certificates. Certificates issued by the appropriate
government officials of the state of incorporation of Borrower and Parent as to
the existence and active standing of Borrower and Parent.


(d)        Revolving Note.  The Revolving Note executed by Borrower.


(e)        Security Agreements.  The Security Agreement-Borrower executed by
Borrower, the Security Agreement-Domestic Subsidiary executed by each Domestic
Subsidiary existing as of the Closing Date, and the Security
Agreement-Environmental executed by Environmental.


(f)         Guaranty Agreements.  The Guaranty Agreements executed by each
Domestic Subsidiary.


(g)          Financing Statements. Uniform Commercial Code financing statements
showing Borrower, each Domestic Subsidiary existing as of the Closing Date, and
Environmental, as debtor.


(h)        Inventory Summary. An inventory summary dated as of a recent date.


(i)          Accounts Receivable Report. An aged accounts receivable report
dated as of a recent date.


(j)          Insurance Policies. Copies of all insurance policies required by
Section 8.5, together with loss payable endorsements in favor of Lender with
respect to all insurance policies covering Collateral.


(k)         UCC Search. A Uniform Commercial Code search showing all financing
statements and other documents or instruments on file against Borrower in Harris
County, Texas, and the office of the Secretary of State of Texas.


(l)          Tax Identification Number; W-9. Lender shall have received (i) the
tax identification number of Borrower, and (ii) a complete W-9 for Borrower.


(m)       Payment of Existing Credit Facilities. Evidence that all existing
credit facilities (except those permitted pursuant to Section 9.1) have been
paid in full and cancelled and all Liens related thereto have been terminated or
released.


(n)        Attorneys’ Fees and Expenses. Evidence that the costs and expenses
(including reasonable attorneys’ fees) referred to in Section 12.1, to the
extent incurred, have been paid in full by Borrower.


(o)        Additional Documentation. Such additional approvals, opinions or
documents as Lender may reasonably request.


Section 6.2          All Extensions of Credit. (a) The obligation of Lender to
make any Revolving Advance or issue any Letter of Credit (including the initial
Revolving Advance and the initial Letter of Credit) is subject to receipt by
Lender of the items required by Section 2.5 or 2.10, as applicable, and such
additional approvals or documents as Lender may reasonably request.
 
20

--------------------------------------------------------------------------------

(b)        The obligation of Lender to make any Term Loan Advance (including the
initial Term Loan Advance) is subject to receipt by Lender of the items required
by Section 3.5 (including the purchase agreement and other documentation
reasonably satisfactory to Lender showing the purchase price of the assets or
equity of the Target Company to be acquired).


ARTICLE VII
Representations and Warranties


To induce Lender to enter into this Agreement, Borrower represents and warrants
to Lender that:


Section 7.1         Existence. Borrower and each Subsidiary (a) are duly
organized, validly existing and in active standing under the laws of their
respective jurisdictions of organization, (b) have all requisite power and
authority to own their assets and carry on their business as now being or as
proposed to be conducted and (c) are qualified to do business in all
jurisdictions where necessary. Borrower has the power and authority to execute,
deliver and perform its obligations under this Agreement and the other Loan
Documents to which it is or may become a party.


Section 7.2          Financial Statements.  Borrower has delivered to Lender
audited consolidated financial statements of Parent and its Subsidiaries as at
and for the fiscal year ended June 30, 2016, and unaudited consolidated
financial statements of Parent and its Subsidiaries for the six (6) month period
ended December 31, 2016. Such financial statements are true and correct, have
been prepared in accordance with GAAP, and fairly and accurately present, on a
consolidated basis, the financial condition of Parent and its Subsidiaries as of
the respective dates indicated therein and the results of operations for the
respective periods indicated therein. Neither Parent nor any of its Subsidiaries
has any material contingent liabilities, liabilities for taxes, material forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments not reflected in such financial statements.  There has
been no Material Adverse Effect since the effective date of the most recent
financial statements referred to in this Section.


Section 7.3         Requisite Action; No Breach. The execution, delivery and
performance by  Borrower  of  this Agreement and the other Loan Documents to
which Borrower is or may become a party have been duly authorized by all
requisite action on the part of Borrower and do not and will not violate or
conflict with the Organizational Documents of Borrower or any law, rule or
regulation or any order, writ, injunction or decree of any court, Governmental
Authority or arbitrator, and do not and will not conflict with, result in a
breach of, or constitute a default under, or result in the imposition of any
Lien (except as permitted by this Agreement) upon any of the revenues or assets
of Borrower or any Subsidiary pursuant to the provisions of any indenture,
mortgage, deed of trust, security agreement, franchise, permit, license or other
instrument or agreement by which Borrower or any Subsidiary or any of their
respective properties is bound.


Section 7.4          Operation of Business.  Borrower and each Subsidiary
possess all licenses, permits, franchises, patents, copyrights, trademarks and
trade names, or rights thereto, to conduct their respective businesses
substantially as now conducted and as presently proposed to be conducted.


Section 7.5          Litigation and Judgments. There is no action, suit,
investigation or proceeding before or by any Governmental Authority pending, or
to the knowledge of Borrower, threatened against or affecting Borrower or any
Subsidiary, that could, if adversely determined, reasonably be expected to have
a Material Adverse Effect. There are no outstanding judgments against Borrower
or any Subsidiary.
 
21

--------------------------------------------------------------------------------

Section 7.6         Rights in Properties; Liens.  Borrower and each Subsidiary
have good and marketable title to or valid leasehold interests in their
respective properties and assets, real and personal, including the properties,
assets and leasehold interests reflected in the financial statements described
in Section 7.2, and none of the properties, assets or leasehold interests of
Borrower or any Subsidiary is subject to any Lien, except as permitted by this
Agreement.


Section 7.7         Enforceability. This Agreement constitutes, and the other
Loan Documents to which Borrower is a party, when delivered, shall constitute
the legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms, except as enforceability
thereof may be limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditor’s rights.


Section 7.8          Approvals. No authorization, approval or consent of, and no
filing or registration with, any Governmental Authority or third party is or
will be necessary for the execution, delivery or performance by Borrower of this
Agreement and the other Loan Documents to which Borrower is or may become a
party or the validity or enforceability thereof.


Section 7.9          Debt. Borrower and its Subsidiaries have no Debt except
Debt permitted pursuant to Section 9.1.


Section 7.10       Use of Proceeds; Margin Securities.  Neither Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any extension of
credit under this Agreement will be used to purchase or carry any such margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.


Section 7.11        ERISA. Borrower and each Subsidiary have complied with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and published interpretations thereunder with respect to all
employee benefit plans covered thereby.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.


Section 7.12        Taxes.  Borrower and each Subsidiary have filed all tax
returns (federal, state and local) required to be filed on or before the date of
this representation (including any future dates on which this representation is
deemed to be made), including all income, franchise, employment, property and
sales taxes, and have paid all of their liabilities for taxes, assessments,
governmental charges and other levies that are due and payable, and Borrower
knows of no pending investigation of Borrower or any Subsidiary by any taxing
authority or of any pending but unassessed tax liability of Borrower or any
Subsidiary.


Section 7.13        Disclosure. No event has occurred, and no fact or condition
exists, which has a Material Adverse Effect or which could reasonably be
expected to have a Material Adverse Effect.


Section 7.14        Subsidiaries.  Borrower has no Subsidiaries other than those
listed on Schedule 7.14.  Borrower   owns, directly or indirectly, the amount of
ownership interests of each Subsidiary as stated on Schedule 7.14.
 
22

--------------------------------------------------------------------------------

Section 7.15       Compliance with Laws.  Neither Borrower nor any Subsidiary is
in violation in any material respect of any law, rule, regulation, order, or
decree of any Governmental Authority or arbitrator.


Section 7.16       Compliance with Agreements. Neither Borrower nor any
Subsidiary is in violation in any material respect of any document, agreement,
contract or instrument to which it is a party or by which it or its properties
are bound.


Section 7.17       Environmental Matters. Borrower and each Subsidiary, and
their respective properties, are in compliance with all applicable Environmental
Laws and neither Borrower nor any Subsidiary is subject to any liability or
obligation for remedial action thereunder. There is no pending or threatened
investigation or inquiry by any Governmental Authority of Borrower or any
Subsidiary or any of their respective properties pertaining to any Hazardous
Substance. Except in the ordinary course of business and in compliance with all
Environmental Laws, there are no Hazardous Substances located on or under any of
the properties of Borrower or any Subsidiary. Except in the ordinary course of
business and in compliance with all Environmental Laws, neither Borrower nor any
Subsidiary has caused or permitted any Hazardous Substance to be disposed of on
or under or released from any of its properties. Borrower and each Subsidiary
have obtained all permits, licenses and authorizations which are required under
and by all Environmental Laws.


Section 7.18       Solvency. Borrower and its Subsidiaries, on an individual and
a consolidated basis,  are  not  insolvent, Borrower’s and its Subsidiaries’
assets, on an individual and a consolidated basis, exceed their liabilities, and
Borrower will not be rendered insolvent by the execution and performance of this
Agreement and the Loan Documents.


Section 7.19       Investment Company Act.  Neither Borrower nor any Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


Section 7.20       Sanctions. Neither Borrower nor any Subsidiary or, to the
knowledge of Borrower, any director, officer, employee, agent, or Affiliate of
Borrower or any Subsidiary is a Person that is, or is owned or controlled by
Persons that are: (a) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), or (b) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions.


Section 7.21        Anti-Corruption. Neither Borrower nor any Subsidiary, nor,
to the knowledge of Borrower, any director, officer, employee, agent, or
Affiliate of Borrower or any Subsidiary has (a) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (b) made any direct or indirect unlawful payment to any
government official or employee from corporate funds, (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977 or
the Bribery Act 2010 of the United Kingdom or similar law of the European Union
or any European Union Member State or similar law of a jurisdiction in which
Borrower or any Subsidiary conduct their business and to which they are lawfully
subject or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
 
23

--------------------------------------------------------------------------------

ARTICLE VIII
Affirmative Covenants


Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or Lender has any Commitment hereunder, Borrower will
perform and observe the covenants set forth below, unless Lender shall otherwise
consent in writing.


Section 8.1          Reporting Requirements.  Borrower will deliver, or will
cause Parent to deliver, to Lender:


(a)         Annual Financial Statements.  As soon as available, and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Parent, beginning with the fiscal year ending June 30, 2017, a copy of the
annual audited financial statements of Parent and its Subsidiaries for such
fiscal year containing, on a consolidated basis, balance sheets, statements of
income, statements of stockholders’ equity and statements of cash flows as at
the end of such fiscal year and for the 12-month period then ended, in each case
setting forth in comparative form the figures for the preceding fiscal year, all
in reasonable detail, prepared in accordance with GAAP, and audited and
certified without qualification by independent certified public accountants of
recognized standing acceptable to Lender.


(b)        Quarterly Financial Statements. As soon as available, and in  any
event within forty-five (45)  days after the end of each quarter of each fiscal
year of Parent (including the last fiscal quarter), a copy of the financial
statements of Parent and its Subsidiaries as of the end of such fiscal quarter
and for the portion of the fiscal year then ended, containing, on a consolidated
basis, balance sheets, statements of income, statements of stockholders’ equity
and statements of cash flows in each case setting forth in comparative form the
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and certified by a Financial Officer to have been prepared in
accordance with GAAP and to fairly and accurately present the financial
condition and results of operations of Parent and its Subsidiaries, on a
consolidated basis, at the date and for the periods indicated therein.


(c)         Compliance Certificate.  As soon as available, and in any event
within forty-five (45) days after  the end of each fiscal quarter of each fiscal
year of Borrower, a Compliance Certificate as of the last day of such fiscal
quarter and (ii) together with the financial statements delivered pursuant to
Section 8.1(a), a Compliance Certificate as of the last day of the fiscal year
covered by such financial statements, in each case executed by a Financial
Officer of Borrower and Parent and containing detailed calculations of the
covenants contained in Article X.


(d)        Borrowing Base Certificate. (i) As soon as available, and in any
event within forty-five (45) days after the end of each fiscal quarter of each
fiscal year of Borrower, a Borrowing Base Certificate as of the last day of such
fiscal quarter certified by a Financial Officer.
 
 (ii)          If at the end of any month the outstanding principal balance of
any of the Revolving Advances is $1.00 or more, as soon as available, and in any
event within thirty (30) days after the end of such month, a Borrowing Base
Certificate as of the last day of such month certified by a Financial Officer.


(e)         Accounts Receivable Reports. (i) As soon as available, and in any
event within forty-five (45) days after the end of each fiscal quarter of each
fiscal year of Borrower, aged accounts receivable reports for Borrower as of the
last day of such fiscal quarter certified by a Financial Officer.


 (ii)          If at the end of any month the outstanding principal balance of
any of the Revolving Advances is $1.00 or more, as soon as available, and in any
event within thirty (30) days after the end of such month, aged accounts
receivable reports for Borrower as of the last day of such month certified by a
Financial Officer.
 
24

--------------------------------------------------------------------------------

(f)          Inventory Report. (i) As soon as available, and in any event within
forty-five (45) days after the end of each fiscal quarter of each fiscal year of
Borrower, an inventory report as of the last day of such fiscal quarter
certified by a Financial Officer.
 
 (ii)          If at the end of any month the outstanding principal balance of
any of the Revolving Advances is $1.00 or more, as soon as available, and in any
event within thirty (30) days after the end of such month, inventory report for
Borrower as of the last day of such month certified by a Financial Officer.


(g)        Certificate of Insurance. Not later than ten (10) days prior to the
date on which each insurance policy required by Section 8.5 expires, a
certificate or certificates evidencing that the insurance required by Section
8.5 is in full force and effect and that such policies have been extended.


(h)        Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits and proceedings before any Governmental Authority against
Borrower or any Subsidiary which could have a Material Adverse Effect.


(i)          Notice of Judgments. Within five (5) days of the rendering thereof,
notice of any judgment against Borrower or any Subsidiary in an amount which is
greater than $25,000.00.


(j)          Notice of Default. As soon as possible and in any event within five
(5) days after the occurrence of each Event of Default and Unmatured Event of
Default, a written notice setting forth the details of such Event of Default or
Unmatured Event of Default and the action which Borrower has taken and proposes
to take with respect thereto.


(k)        Notice of Material Adverse Effect.  As soon as possible, and in any
event within five (5) days after Borrower becomes aware thereof, notice of the
occurrence of any event or the existence of any fact or condition which could
have a Material Adverse Effect, including, but not limited to:


 (i)          any change in the nature or extent of Hazardous Substances
maintained on or with respect to the property subject to the Security
Agreement-Environmental or any other property of a Loan Party or the occurrence
of any event or any other development by which any Loan Party (i) fails to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii)
becomes subject to any Environmental Liability, (iii) receives notice of any
claim with respect to any Environmental Liability, or (iv) becomes aware of any
basis for any Environmental Liability and in each of the preceding clauses,
which individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;


 (ii)         the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;


 (iii)        the occurrence of any default or event of default, or the receipt
by any Loan Party of any written notice of an alleged default or event of
default, in respect of any Indebtedness of any Loan Party; and


 (iv)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
25

--------------------------------------------------------------------------------

Each notice delivered under this hereunder shall be accompanied by a written
statement of a Responsible Officer of Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.


(l)          General Information. Promptly, such other information concerning
Borrower or any Subsidiary as Lender may from time to time reasonably request.


Section 8.2          Maintenance of Existence; Conduct of Business. Borrower
will preserve and maintain, and will cause each Subsidiary to preserve and
maintain, its corporate existence and all of its leases, privileges, licenses,
permits, franchises, qualifications and rights that are necessary or desirable
in the ordinary conduct of its business.


Section 8.3          Maintenance of Properties. Borrower will maintain, and will
cause each Subsidiary to maintain, its assets and properties in good condition
and repair, ordinary wear and tear excepted.


Section 8.4          Taxes and Claims. Borrower will pay or discharge, and will
cause each Subsidiary to pay or  discharge, at or before maturity or before
becoming delinquent (a) all taxes, levies, assessments and governmental charges
imposed on it or its income or profits or any of its property and (b) all lawful
claims for labor, material and supplies, which, if unpaid, might become a Lien
upon any of its property; provided, however, that neither Borrower nor any
Subsidiary shall be required to pay or discharge any claim, tax, levy,
assessment or governmental charge (a “Tax or Claim Charge”), which is being
contested in good faith by appropriate proceedings diligently pursued, if (i) no
Lien has been filed of record with respect to such Tax or Claim Charge, (ii) no
Collateral or any portion thereof or interest therein would be in any danger of
sale, forfeiture or loss by reason of the contest for such Tax or Claim Charge,
and (iii) Borrower or such Subsidiary has set aside on its books adequate
reserves against such Tax or Claim Charge.


Section 8.5         Insurance. Borrower will maintain, and will cause each
Subsidiary to maintain, with financially sound and reputable insurance
companies, worker’s compensation insurance, liability insurance and insurance on
its property, assets and business, all at least in such amounts and against such
risks as are usually insured against by Persons engaged in similar businesses
and as are acceptable to Lender.  Each casualty insurance policy and each
insurance policy covering Collateral shall by endorsement name Lender as lender
loss payee and each policy of liability insurance shall by endorsement name
Lender as an additional insured. All policies shall provide that they will not
be cancelled without thirty (30) days prior written notice to Lender.


Section 8.6          Inspection; Field Audits. At any reasonable time and from
time to time, Borrower will permit, and will cause each Subsidiary to permit,
representatives of Lender:


(a)         To examine and make copies of the books and records of, and visit
and inspect the properties or assets of Borrower and any Subsidiary and to
discuss the business, operations and financial condition of any such Persons
with their respective officers and employees and with their independent
certified public accountants; and


(b)         To conduct Field Audits one (1) time during each fiscal year of
Borrower, unless an Event of Default or an Unmatured Event of Default exists (in
which case Lender may conduct additional Field Audits at its discretion), and
the cost of (i) the annual Field Audit and (ii) all Field Audits conducted
during the existence of an Event of Default or Unmatured Event of Default shall
be paid by Borrower, each in an amount not to exceed $4,000.00 per Field Audit.
 
26

--------------------------------------------------------------------------------

Section 8.7         Keeping Books and Records. Borrower will maintain, and will
cause each Subsidiary to maintain, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.


Section 8.8          Compliance with Laws. Borrower will comply, and will cause
each Subsidiary to comply, in all material respects with all applicable laws,
rules, regulations and orders of any court, Governmental Authority or
arbitrator.


Section 8.9         Compliance with Agreements.  Borrower will comply, and will
cause each Subsidiary to comply, in all material respects with all agreements,
contracts and instruments binding on it or affecting its properties or business.


Section 8.10       Further Assurances.  Borrower will execute and deliver, and
will cause each Subsidiary to execute  and deliver, such further instruments as
may be requested by Lender to carry out the provisions and purposes of this
Agreement and the other Loan Documents and to preserve and perfect the Liens of
Lender in the Collateral.


Section 8.11       ERISA.  Borrower will comply, and will cause each Subsidiary
to comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.


Section 8.12       Continuity of Operations. Borrower will continue to conduct,
and will cause each Subsidiary to continue to conduct, its primary businesses as
conducted as of the Closing Date.


Section 8.13        Banking Relationship. Borrower will establish and maintain,
and will cause each Subsidiary to establish and maintain, its primary banking
depository and disbursement relationship with Lender, including all of its
operating deposit accounts and all collection and lockbox accounts.


Section 8.14       Leased Premises. In the event that any Collateral or books
and records related thereto is or becomes located on any of the properties
leased by Borrower (and, if applicable, any direct or indirect Subsidiary of
Borrower), Borrower shall promptly upon request by Lender obtain from the owner
and landlord of such leased properties a Collateral Access Agreement in form and
substance reasonably acceptable to Lender.


ARTICLE IX
Negative Covenants


Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or Lender has any Commitment hereunder, Borrower will
perform and observe the covenants set forth below, unless Lender shall otherwise
consent in writing.


Section 9.1          Intentionally reserved.
 
27

--------------------------------------------------------------------------------

Section 9.2          Limitation on Liens.  Borrower will not incur, create,
assume or permit to exist, and will not permit  any Subsidiary to incur, create,
assume or permit to exist, any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except (a) Liens in favor of
Lender, (b) encumbrances consisting of minor easements, zoning restrictions or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or any Subsidiary to use such assets
in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use, (c) Liens for taxes, assessments or
other governmental charges (a “Tax or Government Charge”) which (i) are not
delinquent, or (ii) for which (A) no Lien has been filed of record with respect
to such Tax or Government Charge, (B) no Collateral or any portion thereof or
interest therein would be in any danger of sale, forfeiture or loss by reason of
the contest for such Tax or Government Charge, and (C) Borrower or such
Subsidiary has set aside on its books adequate reserves against such Tax or
Government Charge, and (d) Liens of mechanics, materialmen, warehousemen,
carriers or other similar statutory Liens securing obligations that are not yet
due and are incurred in the ordinary course of business.  Notwithstanding the
foregoing, Borrower shall have sixty (60) days from the Closing Date to clear
any existing liens on the property of its Domestic Subsidiary Alpha Bio/Med
Services, LLC.


Section 9.3          Mergers, Acquisitions, Dissolutions and Disposition of
Assets.  Borrower will not, and will not   permit any Subsidiary to:


(a)         become a party to a merger, consolidation or other business
combination (a “Merger”), purchase or otherwise acquire all or a substantial
part of the assets of any Person or any shares or other evidence of beneficial
ownership of any Person (an “Acquisition”), or become a party to a partnership
or joint venture, except that:


 (i)           any Credit Party other than Borrower may enter into a Merger or
Acquisition with Borrower (provided that Borrower is the surviving entity) or
another Credit Party after giving thirty (30) days prior notice to Lender and
delivering to Lender such documents evidencing or perfecting Lender’s Liens in
the Collateral as may be required by Lender; and


 (ii)          Borrower or any Subsidiary may participate in a Merger or an
Acquisition with a Domestic Person as long as (A) no Event of Default or
Unmatured Event of Default exists at the time of such Merger or Acquisition; (B)
no Event of Default or Unmatured Event of Default would arise as a result of
such Merger or Acquisition; and (C) if Borrower or any Subsidiary enters into a
Merger or Acquisition with any Person (an “Acquired Person”), either (1) such
Acquired Person shall cease to exist and Borrower or such Subsidiary shall be
the surviving Person of such transaction, or (2) (x) such Acquired Person shall
become a Subsidiary of Borrower or such existing Subsidiary, (y) Borrower or
such Subsidiary shall own one hundred percent (100%) of the Equity Interests of
such new Subsidiary, and (z) such new Subsidiary shall comply with the
requirements of Section 9.4;


(b)        dissolve, liquidate or dispose of substantially all of its assets
(except as provided in paragraph (a)(i) above);


(c)         amend its Organizational Documents;


(d)        sell, lease, assign, transfer or otherwise dispose of its assets,
except for (i) dispositions of inventory in the ordinary course of business, and
(ii) transfers of assets by a Domestic Subsidiary to another Domestic
Subsidiary;


(e)         issue, sell or otherwise dispose of the Equity Interests in any
Subsidiary to any Person other than to Borrower or any other Credit Party; or


(f)         enter into any agreement to do any of the foregoing.
 
28

--------------------------------------------------------------------------------

Section 9.4         Subsidiaries. Borrower will not, and will not permit any
Subsidiary to, create or Acquire any Subsidiary, unless (a) such new Subsidiary
(i) is a Domestic Subsidiary, (ii) is a Subsidiary of Borrower or another Credit
Party and Borrower or another Credit Party owns one hundred percent (100%) of
the Equity Interests of such new Subsidiary, and (iii) such Subsidiary will be a
Credit Party, and (b) at the time of the creation or Acquisition of such new
Subsidiary, (i) Borrower or such other Credit Party has notified Lender of the
creation or Acquisition of such new Subsidiary (and, in the case of an
Acquisition, has complied with Section 9.3(a)), (ii) such new Subsidiary has
executed and delivered to Lender a Guaranty Agreement, a Security
Agreement-General-Domestic Subsidiary and a Security Agreement-Equity-Domestic
Subsidiary, (iii) such new Subsidiary has delivered to Lender a copy of its
Organizational Documents and evidence of its authority to enter into the
documents referred to in clause (b)(ii) above, (iv) the direct parent of such
new Subsidiary has (A) specifically pledged its Equity Interests in such new
Subsidiary to Lender, and (B) delivered to Lender evidence of its authority to
enter into such pledge, and (v) Borrower has delivered to Lender an updated
Schedule 7.14, in form and substance satisfactory to Lender. Security
Agreements-Equity-Domestic Subsidiary, Security Agreements-General-Domestic
Subsidiary and Guaranty Agreements executed by Credit Parties pursuant to this
Section shall constitute Loan Documents.


Section 9.5         Restricted Payments. Neither Borrower nor Parent will
declare or pay any Distribution if (a) an Event of Default or Unmatured Event of
Default exists at the time of declaring or paying such Distribution, or (b) an
Event of Default or Unmatured Event of Default would arise as a result of
declaring or paying such Distribution.


Section 9.6          Investments.  Borrower will not make, and will not permit
any Subsidiary to make, any Investment in any Person other than:


(a)         Investments in the form of trade credit to customers of Borrower or
a Subsidiary arising in the ordinary course of business and represented by
accounts from such customers;


(b)        Liquid Investments;


(c)         Investments (including the creation of and Acquisition of additional
Domestic Subsidiaries) permitted by, and in compliance with, Sections 9.3 and
9.4; and


(d)        Investments by a Credit Party in any other Credit Party.


Section 9.7          Compliance with Environmental Laws. Borrower will not, and
will not permit any Subsidiary to, (a) use (or permit any tenant to use) any of
their respective properties or assets for the handling, processing, storage,
transportation or disposal of any Hazardous Substance, except in the ordinary
course of business and in compliance with all Environmental Laws, (b) generate
any Hazardous Substance, (c) conduct any activity which is likely to cause a
release or threatened release of any Hazardous Substance, or (d) otherwise
conduct any activity or use any of their respective properties or assets in any
manner that is likely to violate any Environmental Law.


Section 9.8          Accounting. Borrower will not make, and will not permit any
Subsidiary to make, any change in accounting treatment or reporting practices,
except as required by GAAP.


Section 9.9          Change of Business.  Borrower will not enter into, or
permit any Subsidiary to enter into, any type   of business which is materially
different from the business in which Borrower or such Subsidiary is engaged or
contemplated to be engaged as of the Closing Date.


Section 9.10        Transactions With Affiliates.  Borrower will not enter into,
or permit to exist, and will not permit   any Subsidiary to enter into or permit
to exist, any transaction, arrangement or contract (including any lease or other
rental agreement) with any of its Affiliates which is on terms which are less
favorable than are obtainable from any Person who is not an Affiliate of
Borrower or such Subsidiary.
 
29

--------------------------------------------------------------------------------

Section 9.11        Compliance with Government Regulations.  Borrower will not,
and will not permit any Subsidiary   to, (a) be or become subject at any time to
any law, regulation or list of any governmental agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lender from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower’s identity as may be requested by Lender at any
time to enable Lender to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.


Section 9.12       Rate Management Transactions.  Borrower will not, and will
not permit any Subsidiary to, enter into any Rate Management Transactions,
except for Rate Management Transactions with Lender or any upstream
correspondent bank of Lender which are entered into solely for hedging purposes.


Section 9.13        Sanctions. Borrower will not, directly or indirectly, use
the proceeds of the Revolving Advances, any Letter of Credit or the Term Loan,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (a) to fund any activities or business of
or with any Person, or in any country or territory,  that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (b) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Revolving Advances, the Letters of
Credit or the Term Loan, whether as underwriter, advisor, investor, or
otherwise).


Section 9.14       Anti-Corruption.  No part of the proceeds of the Revolving
Advances, the Letters of Credit or the Term Loan shall be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.


ARTICLE X
Financial Covenants


Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or Lender has any Commitment hereunder, Borrower will
cause Parent to perform and observe the financial covenants set forth below,
unless Lender shall otherwise consent in writing.


Section 10.1       Cash Flow Leverage Ratio.  Parent will at all times maintain
a Cash Flow Leverage Ratio of not more than (a) 3.50 to 1.00 as of September 30,
2017, (b) 3.25 to 1.00 as of December 31, 2017, and (c) 3.00 to 1.00 as of March
31, 2018 and at all times thereafter. The Cash Flow Leverage Ratio will be
calculated and tested quarterly as of the last day of each fiscal quarter of
Parent, commencing with the fiscal quarter ending September 30, 2017 for the
period of four quarters ended as of such date (a rolling or trailing four
quarters basis).


Section 10.2        Debt Service Coverage Ratio. Parent will at all times
maintain a Debt Service Coverage Ratio of not less than 1.15 to 1.00. The Debt
Service Coverage Ratio will be calculated and tested quarterly as of the last
day of each fiscal quarter of Parent, commencing with the fiscal quarter ending
September 30, 2017 for the period of four quarters ended as of such date (a
rolling or trailing four quarters basis).
 
30

--------------------------------------------------------------------------------

ARTICLE XI
Default


Section 11.1        Events of Default.  Each of the following shall be deemed an
“Event of Default”:


(a)         Borrower shall fail to pay the Obligations or any part thereof
within three (3) days of the date when due.


(b)        Any representation or warranty made or deemed made by Borrower or any
Obligated Party (or any of their respective officers) in any Loan Document or in
any certificate, report, notice or financial statement furnished at any time in
connection with this Agreement shall be false, misleading or erroneous in any
material respect when made or deemed to have been made.


(c)         Borrower or any Obligated Party shall fail to perform, observe or
comply with (i) any covenant, agreement or term contained in Section 8.1,
Section 8.5, Section 9.3, Article IX or Article X of this Agreement or (i) any
covenant, agreement or term contained in any other Section of this Agreement or
any other Loan Document and, with respect to this clause (ii), such failure
shall have continued for a period of fifteen (15) days.


(d)        Borrower, any Subsidiary or any Obligated Party shall commence a
voluntary proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or a substantial
part of its property or shall consent to any such relief or to the appointment
of or taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing.


(e)         An involuntary proceeding shall be commenced against Borrower, any
Subsidiary or any Obligated Party seeking liquidation, reorganization or other
relief with respect to it or its debts under any  bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or a
substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of sixty (60) days.


(f)         Borrower, any Subsidiary or any Obligated Party shall fail to
discharge, within a period of thirty (30) days after the commencement thereof,
any attachment, sequestration or similar proceeding or proceedings involving an
aggregate amount in excess of $25,000.00 against any of its assets or
properties.


(g)        Borrower, any Subsidiary or any Obligated Party shall fail to satisfy
and discharge, within a period of thirty (30) days after the rendering thereof,
any judgment or judgments against it for the payment of money in an aggregate
amount in excess of $25,000.00.


(h)        Borrower, any Subsidiary or any Obligated Party shall fail to pay
when due any principal of or interest on any Debt (other than the Obligations),
or the maturity of any such Debt shall have been accelerated, or any such Debt
shall have been required to be prepaid prior to the stated maturity thereof, or
any event shall have occurred that permits (or, with the giving of notice or
lapse of time or both, would permit) any holder or holders of such Debt or any
Person acting on behalf of such holder or holders to accelerate the maturity
thereof or require any such prepayment.
 
31

--------------------------------------------------------------------------------

(i)          An Event of Default, event of default, Default or default (however
therein defined) shall occur in any document evidencing Debt of Borrower, any
Subsidiary or any Obligated Party to Lender or its Affiliates.


(j)          An event of default, Event of Default, default or Default (however
therein described) shall occur in any document evidencing any Subordinated Debt.


(k)         This Agreement or any other Loan Document shall for any reason not
be, or cease to be, in full force and effect or shall be declared null and void
or the validity or enforceability thereof shall be contested or challenged by
Borrower, any Subsidiary, any Obligated Party or any of their respective owners,
or Borrower or any Obligated Party shall deny that it has any further liability
or obligation under any of the Loan Documents, or any Lien or security interest
created by the Loan Documents shall for any reason not be, or cease to be, a
valid, first priority perfected security interest in and Lien upon any of the
Collateral purported to be covered thereby.


(l)          A Material Adverse Effect shall have occurred.


(m)        Parent shall fail to own one hundred percent (100%) of the
outstanding voting stock of Borrower during the term of this Agreement.


(n)        Borrower shall fail to comply with the provisions of Section 2.7 or
Section 2.15 of this Agreement.


(o)        The occurrence or existence of any default, Event of Default or other
similar condition or event (however described) with respect to any Rate
Management Transaction or Borrower or any Subsidiary shall fail to pay or
perform any Rate Management Transaction Obligation.


(p)        An ERISA Event shall have occurred that, in the opinion of Lender,
when taken together with other ERISA Events that have occurred, could reasonably
be expected to result in liability to any Credit Party.


Section 11.2       Remedies Upon Default. If any Event of Default shall occur,
Lender may do any one or more of the following: (a) declare the outstanding
principal of and accrued and unpaid interest on the Notes and the Obligations or
any part thereof to be immediately due and payable, and the same shall thereupon
become immediately due and payable, without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest or other formalities of any kind, all of which are
hereby expressly waived by Borrower, (b) terminate the Commitment without notice
to Borrower or any Obligated Party, (c) foreclose or otherwise enforce any Lien
granted to Lender to secure payment and performance of the Obligations and (d)
exercise any and all rights and remedies afforded by the laws of the State of
Texas or any other jurisdiction by any of the Loan Documents, by equity or
otherwise; provided, however, that upon the occurrence of an Event of Default
under Section 11.1(d) or Section 11.1(e), the Commitment shall automatically
terminate, Lender’s obligation to make Term Loan Advances shall automatically
terminate, and the outstanding principal of and accrued and unpaid interest on
the Notes and the other Obligations shall become immediately due and payable
without notice, demand, presentment, notice of dishonor, notice of acceleration,
notice of intent to accelerate, notice of intent to demand, protest or other
formalities of any kind, all of which are hereby expressly waived by Borrower.


Section 11.3        Cash Collateral. If any Event of Default shall occur,
Borrower shall, if requested by Lender, immediately deposit with and pledge to
Lender, cash or cash equivalent investments in an amount equal to the Letter of
Credit Liabilities as security for the Obligations.
 
32

--------------------------------------------------------------------------------

Section 11.4       Performance by Lender. If Borrower shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, Lender may
perform or attempt to perform such covenant, duty or agreement on behalf of
Borrower. In such event, Borrower shall, at the request of Lender, promptly pay
any amount expended by Lender in such performance or attempted performance to
Lender, together with interest thereon at the Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, it is expressly agreed
that Lender shall not have any liability or responsibility for the performance
of any obligation of Borrower under this Agreement or any other Loan Document.
The following is the required Texas Finance Code Section 307.052 collateral
protection insurance notice: (a) Borrower and each Domestic Subsidiary is
required to: (i) keep the Collateral insured against damage in the amount Lender
specifies; (ii) purchase the insurance from an insurer that is authorized to do
business in Texas or an eligible surplus lines insurer; and (iii) name Lender as
the person to be paid under the policy in the event of a loss; (b) Borrower and
each Domestic Subsidiary is required to deliver to Lender a copy of the policy
and proof of the payment of premiums; and (c) if Borrower or any Domestic
Subsidiary fails to meet any requirement listed in clause (a) or (b), Lender may
obtain collateral protection insurance on behalf of such Person at such Person’s
expense and such amounts shall be added to the Obligations.
 
33

--------------------------------------------------------------------------------

ARTICLE XII
Miscellaneous


Section 12.1        Expenses of Lender. Borrower hereby agrees to pay Lender on
demand (a) all reasonable costs and expenses incurred by Lender in connection
with the preparation, negotiation and execution of this Agreement and the other
Loan Documents and any and all amendments, modifications, renewals, extensions
and supplements thereof and thereto, including, without limitation, the
reasonable fees and expenses of Lender’s legal counsel, (b) all reasonable costs
and expenses incurred by Lender in connection with the enforcement of this
Agreement or any other Loan Document, including, without limitation, the
reasonable fees and expenses of Lender’s legal counsel and (c) all other
reasonable costs and expenses incurred by Lender in connection with this
Agreement or any other Loan Document, including, without limitation, all costs,
expenses, taxes, assessments, filing fees and other charges levied by any
Governmental Authority or otherwise payable in respect of this Agreement or any
other Loan Document or in obtaining any insurance policy, audit or appraisal in
respect of the Collateral.


Section 12.2        INDEMNIFICATION. THE CREDIT PARTIES SHALL INDEMNIFY LENDER
AND ANY OF ITS AFFILIATES, AS WELL AS THEIR RESPECTIVE SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND ALL FEES AND TIME CHARGES
AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE) INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
THE CREDIT PARTIES, WHETHER OR NOT AS THE RESULT OF THE NEGLIGENCE OF ANY PARTY
SO INDEMNIFIED BUT NOT ANY INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) THE CREDIT
FACILITY OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS SUBSTANCES ON OR FROM, OR MIGRATING
TO OR FROM, ANY PROPERTY OWNED OR OPERATED BY ANY LOAN PARTY, OR ANY ACTUAL OR
ALLEGED ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY LOAN PARTY OR ANY
COLLATERAL, (IV) ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT
CONTAINED HEREIN, OR (V) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
PROVIDEDTHAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE
EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.
 
34

--------------------------------------------------------------------------------

Section 12.3       Limitation of Liability.  Neither Lender nor any Affiliate,
officer, director, employee, attorney or  agent of Lender shall have any
liability with respect to, and Borrower hereby waives, releases and agrees not
to sue any of them upon, any claim for any special, indirect, incidental,
exemplary, punitive or consequential damages suffered or incurred by Borrower in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.


Section 12.4        No Waiver; Cumulative Remedies. No failure on the part of
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.


Section 12.5       Successors and Assigns.  This Agreement is binding upon and
shall inure to the benefit of Lender   and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations under this Agreement without prior written consent of
Lender.


Section 12.6        Survival.  All representations and warranties made in this
Agreement or any other Loan Document   or in any document, statement or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them. Without prejudice to the
survival of any other obligation of Borrower hereunder, the obligations of
Borrower under Sections 12.1 and 12.2 shall survive repayment of the Notes and
termination of the Commitment and the Letters of Credit.


Section 12.7       Recovery of Payments.  Borrower agrees that to the extent
Borrower makes a payment or payments  to or for the account of Lender, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy, insolvency or similar
state or federal law, common law or equitable cause (whether as a result of any
demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, (a) the Obligations intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
received, and (b) all Liens created under the Loan Documents (to the extent
discharged) shall be revived and continued in full force and effect as if such
payment had not been received. The agreements and obligations in this Section
shall survive repayment of the Notes and termination of the Commitment and the
Letters of Credit.


Section 12.8        Amendment.  The provisions of this Agreement may be amended
or waived only by an instrument   in writing signed by the parties hereto.


Section 12.9       Maximum Interest Rate. No provision of this Agreement or of
any other Loan Documents shall require the payment or the collection of interest
in excess of the Maximum Rate. If any excess of interest in such respect is
hereby provided for, or shall be adjudicated to be so provided, in any other
Loan Documents or otherwise in connection with this loan transaction, the
provisions of this Section shall govern and prevail and neither Borrower nor the
sureties, guarantors, successors or assigns of Borrower shall be obligated to
pay the excess amount of such interest or any other excess sum paid for the use,
forbearance or detention of sums loaned pursuant hereto. In the event Lender
ever receives, collects or applies as interest any such sum, such amount which
would be in excess of the maximum amount permitted by applicable law shall be
applied as a payment and reduction of the principal of the indebtedness
evidenced by the Notes; and, if the principal of the Notes have been paid in
full, any remaining excess shall forthwith be paid to Borrower. In determining
whether or not the interest paid or payable exceeds the Maximum Rate, Borrower
and Lender shall, to the extent permitted by applicable law, (a) characterize
any non-principal payment as an expense, fee or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the entire contemplated term of the indebtedness evidenced
by the Notes so that interest for the entire term does not exceed the Maximum
Rate.
 
35

--------------------------------------------------------------------------------

Section 12.10     Notices. (a) All notices and other communications provided for
in this Agreement and the other  Loan Documents shall be in writing and may
(subject to paragraph (b) below) be telecopied (faxed), mailed by certified mail
return receipt requested, or delivered by hand or overnight courier service to
the intended recipient at the addresses specified below or at such other address
as shall be designated by any party listed below in a notice to the other
parties listed below given in accordance with this Section.
 

If to any Credit Party:
9220 Kirby Drive, Suite 500

Houston,TX 77054

Attention: Diana Diaz




If to Lender:
[REDACTED]

  Attn:
[REDACTED]

Phone:
[REDACTED]

Email:
[REDACTED]




With a copy to:
[REDACTED]

Attn:
[REDACTED]

Phone:
[REDACTED]

Email:
[REDACTED]

 
Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given when transmitted by telecopy (fax), subject to
confirmation of receipt, when personally delivered if by hand or overnight
courier service or, in the case of a mailed notice, when duly deposited in the
mails, in each case given or addressed as aforesaid; provided, however, that
notices to Lender pursuant to Article II and Article III shall not be effective
until received by Lender.


(b)        As provided in Sections 2.5, 2.10 and 3.5, Revolving Advances,
Letters of Credit and Term Loan Advances may be requested by e-mail, scanned PDF
or any other electronic method acceptable to Lender.  In addition, Lender or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless Lender otherwise
prescribes, notices and other communications sent to an e- mail address shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), provided, that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.


(c)         Rejection or other refusal to accept a notice, request or
communication, or the inability to deliver a notice, request or communication
because of a changed address of which no notice was given shall be deemed to be
receipt of the notice, request or communication otherwise sent under the terms
of this Section.
 
36

--------------------------------------------------------------------------------

Section 12.11     Applicable Law; Venue; Service of Process. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas and the applicable laws of the United States of America. This Agreement
has been entered into in Harris County, Texas and it shall be performable for
all purposes in Harris County, Texas. Any action or proceeding against Borrower
under or in connection with any of the Loan Documents may be brought in any
state or federal court in Harris County, Texas, and Borrower hereby irrevocably
submits to the nonexclusive jurisdiction of such courts and waives any objection
it may now or hereafter have as to the venue of any such action or proceeding
brought in any such court or that any such court is an inconvenient forum.
Borrower agrees that service of process upon it may be made by certified or
registered mail, return receipt requested, at its office specified in this
Agreement. Nothing herein or in any of the other Loan Documents shall affect the
right of Lender to serve process in any other manner permitted by law or shall
limit the right of Lender to bring any action or proceeding against Borrower or
with respect to any of its property in courts in other jurisdictions.  Any
action or proceeding by Borrower against Lender shall be brought only in a court
located in Harris County, Texas.


Section 12.12      Counterparts. This Agreement and the other Loan Documents may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement and/or any
other Loan Document by a scanned PDF document attached to an e-mail or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.


Section 12.13     Severability. Any provision of this Agreement held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.


Section 12.14     Headings.  The headings, captions and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.


Section 12.15      Non-Application of Chapter 346 of Texas Finance Code.  The
provisions of Chapter 346 of the Texas Finance Code are specifically declared by
the parties hereto not to be applicable to this Agreement or any of the other
Loan Documents or to the transactions contemplated hereby.


Section 12.16      Consent to Participations. Lender shall have the right at any
time and from time to time to sell or transfer one or more participation
interests in the Notes and the indebtedness evidenced thereby to one or more
purchasers (“Participants”), whether related or unrelated to Lender. Lender may
provide to any one or more Participants or potential Participants any
information, financial statements, data or knowledge Lender may have about
Borrower or about any other matter relating to the Obligations, and Borrower
waives  any  rights  to  privacy  it  may  have  with  respect  to  such 
matters. Borrower further waives any and all notices of sale of participation
interests and notices of repurchases of participation interests. Borrower agrees
that the owners of any participation interests will be considered as the
absolute owners of their interests in the Obligations and will have all the
rights granted under the participation agreements or other agreements governing
the sale of their participation interests, but such Participants shall not have
any direct rights under this Agreement or the Loan Documents. Borrower waives
all rights of offset or counterclaim that it may now or later have against
Lender or against any Participant.
 
37

--------------------------------------------------------------------------------

Section 12.17     Sale of Obligations and Information Sharing.  Borrower agrees
that Lender may sell, transfer or  assign the Obligations,  the  Notes,  this 
Agreement  and/or  the  Loan  Documents  to  one  or  more  Persons 
(“Purchasers”). Borrower agrees that Lender may provide any information or
knowledge, including, but not limited to financial statements of Borrower or any
Subsidiary, which Lender may have about Borrower or any Subsidiary or about any
matter relating to this Agreement or the Loan Documents, including, but not
limited to any information regarding the Collateral, to any of its subsidiaries
or Affiliates or their successors, or to any one or more Purchasers or potential
Purchasers. Borrower irrevocably waives any and all rights it may have under any
law, rule or regulation which may prohibit such disclosure, including, but not
limited to, any rights of privacy.


Section 12.18      USA Patriot Act. Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Lender to identify Borrower in accordance with the Act.


Section 12.19      Time of the Essence.  The parties agree that time shall be of
the essence in the performance of all of the terms and conditions of this
Agreement and the Loan Documents.


Section 12.20      Imaging.  Borrower understands and agrees that (a) Lender’s
document retention policy involves   the imaging of executed loan documents and
the destruction of the paper originals, and (b) Borrower waives any right that
it may have to claim that the imaged copies of the Loan Documents are not
originals.


Section 12.21      [Intentionally Deleted].


Section 12.22      WAIVER OF JURY TRIAL. EACH CREDIT PARTY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS SUCH CREDIT PARTY MAY HAVE TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING BASED ON, ARISING OUT OF, OR IN ANY WAY RELATED TO: THIS
AGREEMENT; THE OBLIGATIONS; ANY NOTES, LOAN AGREEMENTS, OR ANY OTHER LOAN
DOCUMENTS OR AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONNECTION
WITH ANY OF THE OBLIGATIONS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  THIS JURY WAIVER ALSO APPLIES TO ANY CLAIM OR, COUNTERCLAIM, CAUSE OF
ACTION OR DEMAND ARISING FROM OR RELATED TO (I) ANY COURSE OF CONDUCT, COURSE OF
DEALING, OR RELATIONSHIP OF ANY CREDIT PARTY, ANY OBLIGOR, OR ANY OTHER PERSON
WITH LENDER OR ANY EMPLOYEE, OFFICER, DIRECTOR OR ASSIGNEE OF LENDER IN
CONNECTION WITH THE OBLIGATIONS WITH LENDER; OR (II) ANY STATEMENT (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON BY OR ON BEHALF OF LENDER TO ANY
CREDIT PARTY, ANY OBLIGOR, OR ANY OTHER PERSON IN CONNECTION WITH THE
OBLIGATIONS OR LENDER REGARDLESS OF WHETHER SUCH CAUSE OF ACTION ARISES BY
CONTRACT, TORT OR OTHERWISE.  EACH CREDIT PARTY ACKNOWLEDGES THAT THIS WAIVER OF
JURY TRIAL IS A MATERIAL INDUCEMENT TO THE LENDER IN EXTENDING CREDIT TO
BORROWER, THAT THE LENDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT EACH CREDIT PARTY HAS BEEN REPRESENTED BY AN ATTORNEY OR
HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.  EACH CREDIT PARTY
FURTHER CERTIFIES THAT NO PERSON HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE,
THAT LENDER OR ANY OTHER PERSON WOULD NOT, IN THE EVENT OF A LEGAL PROCEEDING,
SEEK TO ENFORCE THE FOREGOING WAIVER.
 
38

--------------------------------------------------------------------------------

Section 12.23      ENTIRE AGREEMENT. THIS AGREEMENT, THE  NOTES  AND  THE 
OTHER  LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
39

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
BORROWER:
     
SHARPS COMPLIANCE, INC. OF TEXAS
     
By:
 
Diana Precht Diaz
 
Vice President and Chief Financial Officer




 
LENDER:
     
[REDACTED]
     
By:
 
[REDACTED]
 
Vice President



SIGNATURE PAGE TO LOAN AGREEMENT
 

--------------------------------------------------------------------------------

LIST OF SCHEDULES



 
Schedule
Item
   
1.1
Eligible Inventory Locations
   
7.14
List of Subsidiaries
 

 

--------------------------------------------------------------------------------

Schedule 1.1


Eligible Inventory Locations


2730 Reed Rd., Suites 100 and 200
Houston, TX 77051


600 Industrial Rd
Nesquehoning, PA 18240
 

--------------------------------------------------------------------------------

Schedule 7.14


List of Subsidiaries


Alpha Bio-Med Services, LLC


Bio-Team Mobile LLC


Citiwaste, LLC
 

--------------------------------------------------------------------------------

LIST OF EXHIBITS
 

 
 Exhibits
Documents
           
A
Revolving Note
           
B
Form of Term Note
           
C
Security Agreement-Borrower
           
D
Form of Security Agreement-Domestic Subsidiary
           
E
Form of Guaranty Agreement
           
F
Revolving Advance Request Form
           
G
Term Loan Advance Request Form
           
H
Borrowing Base Certificate
           
I
Compliance Certificate
           
J
Security Agreement-Environmental
 

 
 

--------------------------------------------------------------------------------